UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Street Chicago, IL60601 (312) 228-5400 39-1775292 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[X]No[] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act. Yes[]No[X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant. $3,359,170,589 as of June 30, 2010 Number of shares outstanding of each class of common stock, as of February 21, 2011 Common Stock, $1 par value, 78,007,885 shares DOCUMENT INCORPORATED BY REFERENCE Portions of the definitive proxy statement for the Integrys Energy Group, Inc. Annual Meeting of Shareholders to be held on May11, 2011 are incorporated by reference into Part III. INTEGRYS ENERGY GROUP, INC. ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2010 TABLE OF CONTENTS Page Forward-Looking Statements 1 PART I 3 ITEM 1. BUSINESS 3 A. GENERAL 3 B. REGULATED NATURAL GAS UTILITY OPERATIONS 4 C. REGULATED ELECTRIC UTILITY OPERATIONS 7 D. INTEGRYS ENERGY SERVICES 10 E. ENVIRONMENTAL MATTERS 12 F. CAPITAL REQUIREMENTS 13 G. EMPLOYEES 13 H. EXECUTIVE OFFICERS OF INTEGRYS ENERGY GROUP 14 ITEM 1A. RISK FACTORS 15 ITEM 1B. UNRESOLVED STAFF COMMENTS 20 ITEM 2. PROPERTIES 21 A. REGULATED 21 B. INTEGRYS ENERGY SERVICES 22 ITEM 3. LEGAL PROCEEDINGS 23 ITEM 4. (REMOVED AND RESERVED) 23 PART II 24 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED FINANCIAL DATA 26 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 63 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 66 i A. Management Report on Internal Control over Financial Reporting 66 B. Report of Independent Registered Public Accounting Firm 67 C. Consolidated Statements of Income 69 D. Consolidated Balance Sheets 70 E. Consolidated Statements of Equity 71 F. Consolidated Statements of Cash Flows 72 G. Notes to Consolidated Financial Statements 73 Note 1 Summary of Significant Accounting Policies 73 Note 2 Risk Management Activities 83 Note 3 Restructuring Expense 89 Note 4 Dispositions 90 Note 5 Property, Plant, and Equipment 95 Note 6 Jointly Owned Utility Facilities 96 Note 7 Regulatory Assets and Liabilities 96 Note 8 Investments in Affiliates, at Equity Method 98 Note 9 Goodwill and Other Intangible Assets 99 Note 10 Leases Note 11 Short-Term Debt and Lines of Credit Note 12 Long-Term Debt Note 13 Asset Retirement Obligations Note 14 Income Taxes Note 15 Commitments and Contingencies Note 16 Guarantees Note 17 Employee Benefit Plans Note 18 Preferred Stock of Subsidiary Note 19 Common Equity Note 20 Stock-Based Compensation Note 21 Variable Interest Entities Note 22 Fair Value Note 23 Miscellaneous Income Note 24 Regulatory Environment Note 25 Segments of Business Note 26 Quarterly Financial Information (Unaudited) H. Report of Independent Registered Public Accounting Firm on Financial Statements ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES ITEM 9B. OTHER INFORMATION PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11. EXECUTIVE COMPENSATION ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTINGFEES AND SERVICES ii PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES SIGNATURES SCHEDULE I - CONDENSED PARENT COMPANY FINANCIAL STATEMENTS A. Statements of Income and Retained Earnings B. Balance Sheets C. Statements of Cash Flows D. Notes to Parent Company Financial Statements SCHEDULE II - VALUATION AND QUALIFYING ACCOUNTS EXHIBIT INDEX iii Acronyms Used in this Annual Report on Form 10-K AFUDC Allowance for Funds Used During Construction ASC Accounting Standards Codification ATC American Transmission Company LLC BACT Best Available Control Technology CAA Clean Air Act EEP Enhanced Efficiency Program EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission ICR Infrastructure Cost Recovery IRS United States Internal Revenue Service ITC Investment Tax Credit LIFO Last-in, First-out MERC Minnesota Energy Resources Corporation MGU Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator, Inc. MPSC Michigan Public Service Commission MPUC Minnesota Public Utility Commission N/A Not Applicable NSG North Shore Gas Company OCI Other Comprehensive Income PEC Peoples Energy Corporation PEP Peoples Energy Production Company PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards UPPCO Upper Peninsula Power Company WDNR Wisconsin Department of Natural Resources WPS Wisconsin Public Service Corporation WRPC Wisconsin River Power Company iv Forward-Looking Statements In this report, Integrys Energy Group and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although Integrys Energy Group and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel and natural gas costs, sources of electric energy supply, coal and natural gas deliveries, remediation costs, environmental expenditures, liquidity and capital resources, trends, estimates, completion of construction projects, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item 1A of this Annual Report on Form 10-K for the year ended December 31, 2010.Other risks and uncertainties include, but are not limited to: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting Integrys Energy Group's regulated businesses; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries; financial reform; health care reform; changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, other environmental regulations impacting coal-fired generation facilities, energy efficiency mandates, renewable energy standards, and reliability standards; and changes in tax and other laws and regulations to which Integrys Energy Group and its subsidiaries are subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, compliance with CAA requirements at generation plants, and prudence and reconciliation of costs recovered in revenues through automatic gas cost recovery mechanisms; ● The impacts of changing financial market conditions, credit ratings, and interest rates on theliquidity and financing efforts of Integrys Energy Group and its subsidiaries; ● The residual risks related to exiting parts of Integrys Energy Group's nonregulated energy services business, including settling certain provisions of the related sales agreements at costs greater than anticipated; ● The risks associated with changing commodity prices (particularly natural gas and electricity) and the available sources of fuel, natural gas, and purchased power, including their impact on margins, working capital, and liquidity requirements; ● Resolution of audits or other tax disputes with the IRS and various state, local, and Canadian revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which Integrys Energy Group's subsidiaries operate; ● The retention of market-based rate authority; ● The risk associated with the value of goodwill or other intangibles and their possible impairment; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Changes in technology, particularly with respect to new, developing, or alternative sources of generation; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand, including the ability to attract and retain customers for the nonregulated energy services business and to adequately forecast energy usage for Integrys Energy Group's customers; -1- ● Potential business strategies, including mergers, acquisitions, and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial and derivative instruments; ● The risk of financial loss, including increases in bad debt expense, associated with the inability of Integrys Energy Group's and its subsidiaries' counterparties, affiliates, and customers to meet their obligations; ● Customer usage, weather, and other natural phenomena; ● The utilization of tax credit and loss carryforwards; ● Contributions to earnings by non-consolidated equity method and other investments, which may vary from projections; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, Integrys Energy Group and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. -2- PART I ITEM1.BUSINESS A.GENERAL References to "Notes" are to the Notes to the Consolidated Financial Statements included in this Annual Report on Form 10-K. For additional information about Integrys Energy Group's business operations, including financial and geographic information about each reportable business segment, see Note25, "Segments of Business," and Item7, "Management's Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations." Integrys Energy Group, Inc. Integrys Energy Group was incorporated in Wisconsin in 1993.Integrys Energy Group is a diversified energy holding company with regulated natural gas and electric utility operations, nonregulated energy operations, and an approximate 34% equity ownership interest in ATC. Natural Gas Utility Segment The natural gas utility segment includes the regulated natural gas utility operations of WPS, MGU, MERC, PGL, and NSG.WPS, a Wisconsin corporation, began operations in 1883.MGU and MERC, both Delaware corporations, began operations upon the acquisition of existing natural gas distribution operations in Michigan and Minnesota, respectively, in April 2006 and July 2006, respectively.PGL and NSG, both Illinois corporations, began operations in 1855 and 1900, respectively.Integrys Energy Group acquired PGL and NSG in February 2007 in the PEC merger.For the last three years, all of the natural gas utility segment's revenues were earned, and all assets were located, within the United States. Electric Utility Segment The electric utility segment includes the regulated electric utility operations of WPS and UPPCO.UPPCO, a Michigan corporation, began operations in 1884.For the last three years, all of the electric utility segment's revenues were earned, and all assets were located, within the United States. Integrys Energy Services Integrys Energy Services, a Wisconsin corporation, was established in 1994.Integrys Energy Services is a diversified nonregulated retail energy supply and services company that primarily sells electricity and natural gas to commercial, industrial, and residential customers in deregulated markets.In addition, Integrys Energy Services invests in energy assets with renewable attributes. Electric Transmission Investment The electric transmission investment segment consists of Integrys Energy Group's approximate 34% ownership interest in ATC.ATC is a federally regulated electric transmission company with operations in Wisconsin, Michigan, Minnesota, and Illinois.ATC began operations in 2001.See Note8, "Investments in Affiliates, at Equity Method," for more information about ATC. -3- Holding Company and Other Segment The holding company and other segment includes the operations of the Integrys Energy Group holding company and the PEC holding company, along with any nonutility activities at WPS, MGU, MERC, UPPCO, PGL, NSG, and IBS.Equity earnings from Integrys Energy Group's investment in WRPC are included in the holding company and other segment. Available Information Integrys Energy Group's annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements, registration statements, and any amendments to these documents are available, free of charge, on its website, www.integrysgroup.com, as soon as reasonably practicable after they are filed with or furnished to the SEC.Reports, statements, and amendments posted on Integrys Energy Group's website do not include access to exhibits and supplemental schedules electronically filed with the reports, statements, or amendments.Integrys Energy Group is not including the information contained on or available through its website as a part of, or incorporating such information by reference into, this Annual Report on Form 10-K. You mayobtain materials filed with the SEC by Integrys Energy Group at the SEC Public Reference Room at treet, NE, Washington, DC20549.To obtain information on the operation of the Public Reference Room, you maycall the SEC at 1-800-SEC-0330.You may also view Integrys Energy Group's reports, proxy statements, and other information (including exhibits) filed electronically with the SEC, at the SEC's website at www.sec.gov. B.REGULATED NATURAL GAS UTILITY OPERATIONS Integrys Energy Group provides regulated natural gas utility service to approximately 1,673,000 residential, commercial and industrial, transportation, and other customers located in Chicago and northern suburbs of Chicago, northeastern Wisconsin and an adjacent portion of Michigan's Upper Peninsula, various cities and communities throughout Minnesota, and the southern portion of lower Michigan. Facilities For information regarding the regulated natural gas facilities, see Item2,"Properties."For Integrys Energy Group's utility plant asset book value, see Note5, "Property, Plant, and Equipment." Natural Gas Supply Integrys Energy Group's natural gas utilities manage portfolios of natural gas supply contracts, storage services, and pipeline transportation services designed to meet their varying customer usage patterns at the lowest reasonable cost. Integrys Energy Group's regulated natural gas subsidiaries contract for fixed-term firm natural gas supplies with various natural gas suppliers each year (in the United States and Canada) to meet thedemand of firm system sales customers.Integrys Energy Group's regulated natural gas supply requirements are met through a combination of fixed price purchases, index price purchases, storage (contracted and owned), peak-shaving facilities, and natural gas supply call options.To supplement natural gas supplies and minimize risk, Integrys Energy Group purchases additional natural gas supplies on the monthly and daily spot markets through fixed-term firm contracts. Integrys Energy Group's natural gas utilities own two storage fields and contract with operators of underground storage fields for additional storage services.Integrys Energy Group's natural gas utilities contract with local distribution companies and interstate pipelines to purchase firm transportation services.Storage provides the ability to manage significant changes in daily natural gas demand and -4- provides Integrys Energy Group with the ability to purchase steady levels of natural gas on a year-round basis, thus lowering supply cost volatility.Integrys Energy Group's natural gas utilities utilize financial instruments such as commodity swaps and options as part of its hedging program to further reduce supply cost volatility during the winter period.In addition, PGL utilizes its company-owned storage and pipeline assets as a natural gas hub. For further information on Integrys Energy Group's regulated natural gas utility supply and transportation contracts, see Note15, "Commitments and Contingencies." Integrys Energy Group's natural gas utilities had adequate capacity to meet all firm natural gas demand obligations during 2010 and expect to have adequate capacity to meet all firm obligations during 2011.Integrys Energy Group's natural gas utilities' forecast design peak-day throughput is 3,788 thousands of dekatherms (MDth) for the 2010 through 2011 heating season. Deliveries to customers (including transportation customers) in MDth for Integrys Energy Group's regulated natural gas utility operations were as follows: (MDth) Natural gas purchases Customer-owned natural gas received Underground storage, net ) Hub fuel in kind * Liquefied petroleum gas 4 12 5 Owned storage cushion injection ) ) ) Contracted pipeline and storage compressor fuel, franchise requirements, and unaccounted-for natural gas ) ) ) Total * This delivered natural gas was originally provided by hub customers whose contract requires them to provide additional natural gas to compensate for unaccounted-for natural gas in future deliveries. Regulatory Matters The natural gas retail rates of Integrys Energy Group's regulated natural gas utilities are regulated by the ICC, PSCW, MPSC, and MPUC.These commissions have general supervisory and regulatory powers over public utilities in their respective jurisdictions. Sales are made and services are rendered by the regulated natural gas utilities pursuant to rate schedules on file with the respective commissions containing various service classifications largely reflecting customers' different uses and levels of consumption.In addition to the rates for distribution of natural gas, Integrys Energy Group's regulated natural gas utilities bill customers a natural gas charge representing third-party costs for purchasing, transporting, and storing natural gas, as well as gains, losses, and costs incurred under hedging programs, the amount of which is also subject to applicable commission authority.Prudently incurred natural gas costs are passed directly through to customers in rates and, therefore, have no impact on margins.Commissions in respective jurisdictions conduct annual proceedings regarding the reconciliation of revenues from the natural gas charge and related natural gas costs. Most of the natural gas distributed by Integrys Energy Group is transported to its distribution systems by interstate pipelines.The pipelines' services (transportation and storage) are regulated by the FERC under the Natural Gas Act and the Natural Gas Policy Act of 1978.Under United States Department of Transportation regulations, the state commissions are responsible formonitoring the regulated natural gas utilities' safety compliance programs for their pipelines under 49Code of Federal Regulations (CFR) Part 192 (Transportation of Natural and Other Gas by Pipeline: Minimum Federal Safety Standards) and 49 CFR Part 195 (Transportation of Hazardous Liquids by Pipeline). -5- PGL utilizes its company-owned storage and transmission assets as a natural gas hub, which consists of providing wholesale transportation and storage services in interstate commerce.This activity is regulated by the FERC.Revenues collected for use of the natural gas hub are credited to retail customers in rates. All of Integrys Energy Group's natural gas utility subsidiaries are required to provide service and grant credit (with applicable deposit requirements) to customers within their service territories.The utilities are generally precluded from discontinuing service to residential customers who do not pay their bills during winter moratorium months.Federal government and certain state governments have legislation that provides for a limited amount of funding for assistance to low-income energy users, including customers of the utilities. See Note24, "Regulatory Environment," for more information regarding rate cases, decoupling mechanisms, and bad debt recovery mechanisms in place at the regulated natural gas utilities. Other Matters Seasonality The natural gas throughput of Integrys Energy Group's regulated natural gas utilities generally follows a seasonal pattern because the heating requirements of customers are temperature driven.Specifically, customers typically use more natural gas during the winter months.During 2010, the regulated natural gas utility segment recorded approximately 69% of its revenues in January, February, March, November, and December. Competition Although the natural gas retail rates of Integrys Energy Group's regulated natural gas utilities are regulated by various commissions, the utilities still face competition from other entities and forms of energy in varying degrees, particularly for large commercial and industrial customers who have the ability to switch between natural gas and alternate fuels.Due to the volatility of energy commodity prices, Integrys Energy Group has seen customers with dual fuel capability switch to alternate fuels for short periods of time, then switch back to natural gas as market rates change. Natural gas transportation service and interruptible natural gas sales are offered to enable customers to better manage their energy costs.Transportation customers purchase natural gas directly from third-party natural gas suppliers and utilize Integrys Energy Group's natural gas utilities' distribution systems to transport the natural gas to their facilities.The natural gas utilities still earn a distribution charge for transporting the natural gas for these customers.The loss of revenue associated with the cost of natural gas now purchased from the third-party suppliers has no impact on the natural gas utilities' net income, as it is a pass-through cost to customers.Additionally, some customers have elected to purchase their natural gas directly from one of Integrys Energy Group's natural gas utility entities on an interruptible basis, as a means to reduce their costs.Customers continue to switch between firm system supply, interruptible system supply, and transportation service each year as the economics and service options change. Working Capital Requirements The working capital needs of Integrys Energy Group's regulated natural gas utility operations vary significantly over time due to volatility in levels of natural gas inventories and the price of natural gas.Integrys Energy Group's regulated natural gas utilities' working capital needs are met by cash generated from operations and debt (both long-term and short-term).The seasonality of natural gas revenues causes the timing of cash collections to be concentrated from Januarythrough June.A portion of the winter natural gas supply needs is typically purchased and stored from April through November.Also, planned capital spending on the natural gas distribution facilities is concentrated in April through November.Because of these timing differences, the cash flow from customers is typically supplemented -6- with temporary increases in short-term borrowings during the late summer and fall.Short-term debt is typically reduced over the Januarythrough June period. C.REGULATED ELECTRIC UTILITY OPERATIONS Integrys Energy Group's regulated electric utility operations are provided through WPS and UPPCO to approximately 491,000 residential, commercial and industrial, wholesale, and other customers.WPS's regulated electric operations generate and distribute electricity mainly to northeastern Wisconsin and an adjacent portion of Michigan's Upper Peninsula.UPPCO provides electricity in Michigan's Upper Peninsula.Wholesale electric service is provided to various customers, including municipal utilities, electric cooperatives, energy marketers, other investor-owned utilities, and municipal joint action agencies. In 2010, WPS reached a firm net design peak of 2,292megawatts (MW) on August12.At the time of this summer peak, WPS's total firm resources (i.e., generation plus firm purchases) totaled 2,945MW.As a result of continually reaching demand peaks in the summer months, primarily due to air conditioning demand, the summer period is the most relevant for WPS's regulated electric utility capacity.The PSCW requires WPS to maintain a planning reserve margin above its projected annual peak demand forecast to help ensure reliability of electric service to its customers.WPS and UPPCO expect future supply reserves to meet the minimum planning reserve margin criteria in 2011.The PSCW established a 14.5% reserve margin requirement for long-term planning (planning years two through ten), and the short-term (planning year one) reserve margin for Wisconsin utilities follows the planning reserve margin established by MISO under Module E of its Open Access Transmission and Energy Markets Tariff.In 2010, UPPCO reached a firm net design peak of 129MW on August30.At the time of this peak, UPPCO's total firm resources totaled 133MW.The MPSC has not established minimum guidelines for future supply reserves; however, the MISO planning reserve margin requirements also apply to UPPCO. WPS and UPPCO had adequate capacity through company-owned generation units and power purchase contracts to meet all firm electric demand obligations during 2010 and expect to have adequate capacity to meet all obligations during 2011. Facilities For a complete listing of Integrys Energy Group's regulated electric utility facilities, see Item2, "Properties."For Integrys Energy Group's utility plant asset book value, see Note5, "Property, Plant, and Equipment." Electric Supply Both WPS and UPPCO are members of MISO, a FERC-approved, independent, non-profit organization, which operates a financial and physical electric wholesale market in the Midwest.WPS and UPPCO offer their generation and bid their customer load into the MISO market.MISO evaluates WPS's, UPPCO's, and other market participants' energy injections into, and withdrawals from, the system to economically dispatch electricity within the system.MISO settles the participants' offers and bids based on locational marginal prices, which are market-driven values based on the specific time and location of the purchase and/or sale of energy. -7- Electric Generation and Supply Mix The sources of Integrys Energy Group's regulated electric utility supply were as follows: (Millions) Energy Source (kilowatt-hours) Company-owned generation units Coal Hydroelectric Wind Natural gas, fuel oil, and tire derived Total company-owned generation units Power purchase contracts Nuclear (Kewaunee Power Station) Natural gas (Fox Energy Center, LLC and Combined Locks Energy Center, LLC) Hydroelectric Wind Other Total power purchase contracts Purchased power from MISO Purchased power from other Total purchased power Opportunity sales Sales to MISO ) ) ) Net sales to other ) ) ) Total opportunity sales ) ) ) Total Integrys Energy Group electric utility supply Fuel Costs The cost of fuel per generation of onemillion British thermal units (Btus) was as follows: Fuel Type Coal $ $ $ Natural gas Fuel oil Coal Supply Coal is the primary fuel source for WPS's regulated electric generation facilities.WPS's regulated fuel portfolio strategy is to maintain a 35- to 45-day supply of coal at each plant site.The majority of the coal is purchased from Powder River Basin mines located in Wyoming.This low sulfur coal has been WPS's lowest cost coal source from any of the subbituminous coal-producing regions in the UnitedStates.Historically, WPS has purchased coal directly from the producer for its wholly owned plants.WPS purchases the coal for Weston4, and Dairyland Power Cooperative reimburses WPS for its share of the coal costs.Wisconsin Power and Light purchases coal for the jointly owned Edgewater and Columbia plants and is reimbursed by WPS for its share of the coal costs.At December31, 2010, WPS had coal transportation contracts in place for 90% of its 2011 coal transportation requirements.For more information on coal purchases and coal deliveries under contract, see Note15, "Commitments and Contingencies." -8- Power Purchase Agreements Integrys Energy Group's regulated electric utilities enter into short-term and long-term power purchase agreements to meet a portion of their electric energy supply needs.The most significant of these is an agreement through 2013 with Dominion Energy Kewaunee, LLC to purchase energy and capacity from the Kewaunee Power Station consistent with volumes available when WPS owned the facility.For more information on power purchase obligations, see Note15, "Commitments and Contingencies." Regulatory Matters Integrys Energy Group's electric utility operations are regulated by the PSCW, MPSC, and FERC.WPS's retail electric rates are regulated by the PSCW and MPSC, and UPPCO's retail electric rates are regulated by the MPSC.The FERC regulates wholesale electric rates for WPS and UPPCO.In 2010, retail electric revenues accounted for 80.6% of total electric revenues, while wholesale electric revenues accounted for 19.4% of total electric revenues. The PSCW sets rates through its ratemaking process, which is based upon recovery of operating costs and a return on invested capital.One of the cost recovery components is fuel and purchased power, which is governed by a fuel window mechanism, as described in Note1(f), "Summary of Significant Accounting Policies – Revenue and Customer Receivables."The MPSC and FERC ratemaking processes are similar to those of the PSCW, with the exception of fuel and purchased power, which are recovered on a one-for-one basis. See Note24, "Regulatory Environment," for information regarding rate cases and decoupling mechanisms of Integrys Energy Group's electric utilities. Hydroelectric Licenses WPS, UPPCO, and WRPC (a company in which WPS has 50% ownership) have long-term licenses from the FERC for all of their hydroelectric facilities. Other Matters Seasonality Integrys Energy Group's regulated electric utility sales in Wisconsin generally follow a seasonal pattern due to the air conditioning requirements of customers, which are primarily impacted by the variability of summer temperatures.Integrys Energy Group's regulated electric utility sales in Michigan do not follow a significant seasonal trend due to cooler climate conditions in the Upper Peninsula of Michigan. Competition The retail electric utility market in Wisconsin is regulated by the PSCW.Retail electric customers currently do not have the ability to choose their electric supplier.However, in order to increase sales, utilities work to attract new commercial and industrial customers into their service territories.As a result, there is competition among utilities to keep energy rates low.Wisconsin utilities have continued to refine regulated tariffs in order to pass on the true cost of electricity to each class of customer by reducing or eliminating rate subsidies among different ratepayer classes.Although Wisconsin electric energy markets are regulated, utilities still face competition from other energy sources, such as self-generation by large industrial customers and alternative energy sources. Michigan electric energy markets are open to competition; however, an active competitive market has not yet developed in the Upper Peninsula of Michigan, primarily due to a lack of excess generation and transmission system capacity. -9- D.INTEGRYS ENERGY SERVICES Integrys Energy Services and its subsidiaries market electricity, natural gas and related products in various retail markets, serving commercial and industrial customers, as well as direct and "aggregated" small commercial and residential customers.Aggregated customers are municipalities, associations, or groups of customers that have joined together to negotiate purchases of electric or natural gas energy as a larger group. Integrys Energy Services is investing in and promoting renewable energy, which it believes is important to the future of the energy industry.Clean, renewable, and efficient energy sources are developed, acquired, owned, and operated by Integrys Energy Services.Integrys Energy Services assists customers with selecting an energy solution that meets their needs and collaborates with developers of wholesale energy projects to overcome challenges with integrating the technical, regulatory, and financial aspects of their projects. Integrys Energy Services utilizes physical and financial derivative instruments, including forwards, futures, options, and swaps, to manage its exposure to market risks from its energy assets and energy supply portfolios in accordance with limits and approvals established in its risk management and credit policies. Recent Developments Throughout 2009 and 2010, Integrys Energy Services was repositioned to focus on serving retail natural gas and retail electric customers concentrated in the northeast quadrant of the United States, and investing in energy assets with renewable attributes.See Item7, "Management's Discussion and Analysis of Financial Condition and Results of Operations – Introduction," and Note4, "Dispositions,"for a discussion of the current strategy for Integrys Energy Services. In October 2010, Integrys Energy Services announced the launch of a joint venture with Duke Energy Generation Services to build and finance distributed solar projects throughout the United States.Duke Energy Generation Services and Integrys Energy Services will equally supply the necessary equity capital for construction and ownership of these projects.Over the next two years, the companies intend to invest up to $180million, in the aggregate, of total project capital.See Item7, "Management's Discussion and Analysis of Financial Condition and Results of Operations – Future Capital Requirements and Resources," for estimated construction expenditures for Integrys Energy Services. Energy Supply Physical supply obligations are created when Integrys Energy Services executes forward retail customer sales contracts.Integrys Energy Services' electricity supply requirements are primarily met through the procurement of electricity in the wholesale market.Integrys Energy Services does not own any natural gas reserves, so all natural gas supply is procured from producers and other suppliers in the wholesale market. Retail Electric The majority of Integrys Energy Services' obligations to provide physical electricity result from forward retail sales to commercial and industrial customers, many of which are through full-requirements contracts.Integrys Energy Services uses bilateral electricity purchase agreements from generation companies and other marketers, as well as regional power pools to meet those obligations. -10- Retail Natural Gas The majority of Integrys Energy Services' obligations to provide physical natural gas result from forward retail sales to commercial and industrial customers, as well as some residential customers.Natural gas is sourced in the wholesale market at the customer demand regions, or in some cases from supply regions and is transported to the customer demand regions under natural gas transportation contracts. Facilities For information regarding the energy asset facilities owned by Integrys Energy Services, see Item2,"Properties."For Integrys Energy Group's nonregulated plant asset book value, see Note5, "Property, Plant, and Equipment." Fuel Supply for Generation Facilities Integrys Energy Services' fuel inventory policy varies for each generation facility depending on the type of fuel used.The natural gas-fired facilities (82.0% of its installed generation portfolio) are subject to market price volatility, and are dispatched to produce energy only when it is economical to do so.The Westwood facility, located in Pennsylvania (12.5% of its installed generation portfolio), is Integrys Energy Services' only coal-fired merchant generation facility.The Westwood facility burns waste coal left behind by mining operations and has several years' supply on site.All fuel is located within a seven-mile radius of the facility.The renewable energy facilities (5.5% of its installed generation portfolio) are all powered by renewable resources such as solar irradiance or landfill gas.There is no market price risk associated with the fuel supply of these facilities; however, production at these facilities can be intermittent due to the availability of the renewable energy resource. Regulatory Matters Integrys Energy Services is a FERC-authorized power marketer and has all of the licenses required to conduct business in the states in which it operates. Other Matters Customer Segmentation As of December31, 2010, Integrys Energy Services was delivering electricity and natural gas to retail customers in the northeast quadrant of the United States.Integrys Energy Services periodically reviews and evaluates the profitability of its operations in each of its markets.Integrys Energy Services continues to concentrate on adding customers in existing markets and emphasizing business that provides the appropriate rate of return, but currently has no plans to expand into new geographic regions.See Item7, "Management's Discussion and Analysis of Financial Condition and Results of Operations – Introduction,"for a discussion of the current strategy for Integrys Energy Services. As of December31, 2010, Integrys Energy Services' largest electric markets included the Illinois, NewYork, Mid-Atlantic, and New England regions.Integrys Energy Services' largest natural gas markets included Wisconsin, Illinois, Michigan, and Ohio. Although Integrys Energy Services is not dependent on any one customer segment, a significant percentage of its retail sales volume is derived from industries related to paper and allied products, general government and national security, food and kindred products, schools (including primary, secondary, colleges, and universities), chemicals and paint, and steel and foundries. -11- Seasonality Integrys Energy Services believes that its business, in the aggregate, is not seasonal, even though certain products sell more heavily in certain seasons than in others.Sales of natural gas generally peak in the winter months, while sales of electricity generally peak in the summer months.Integrys Energy Services' business can be volatile as a result of market conditions and the related market opportunities available to its customers. Competition Integrys Energy Services is a nonregulated retail energy marketer that competes against regulated utilities and other retail energy marketers.Integrys Energy Services competes with other energy providers on the basis of price, reliability, customer service, product offerings, financial strength, consumer convenience, performance, and reputation. The competitive landscape differs in each regional area and within each targeted customer segment.For residential and small commercial customers, the primary competitive challenges come from the incumbent utility and affiliated utility marketing companies.The large commercial, institutional, and industrial segments are very competitive in most markets with nearly all natural gas customers having already switched away from utilities to an alternative energy provider.National affiliated marketers, energy producers, and other independent retail energy companies compete for customers in this segment. The incumbent regulated utilities and the nationally-branded utility affiliates typically benefit from the economies of scale derived from the strength of substantial asset-based balance sheets and vertically integrated business models that combine production, transmission, and distribution assets.These advantages are offset by the lack of flexibility to offer multiple product choices to their customers. The local utilities have the advantage of long-standing relationships with their customers, and they have longer operating histories, greater financial and other resources, and greater name recognition in their markets than Integrys Energy Services.In addition, local utilities have been subject to many years of regulatory oversight and, thus, have a significant amount of experience regarding the policy preferences of their regulators.Local utilities may seek to decrease their tariff retail rates to limit or preclude opportunities for competitive energy suppliers and may seek to establish rates, terms, and conditions to the disadvantage of competitive energy suppliers. Working Capital The working capital needs of Integrys Energy Services vary significantly over time due to volatility in commodity prices and related margin calls, and levels of natural gas storage inventories.Integrys Energy Services' working capital needs are met by cash generated from operations, equity infusions, and debt (both long-term and short-term).As of December31, 2010, Integrys Energy Services had the ability to borrow up to $765.0million through an intercompany credit facility with Integrys Energy Group.As of December31, 2010, Integrys Energy Group had provided total parental guarantees of $566.6million on behalf of Integrys Energy Services, which includes guarantees for the retained retail business as well as residual guarantees related to assets sold. E.ENVIRONMENTAL MATTERS For information on environmental matters related to Integrys Energy Group and its subsidiaries, see Note15, "Commitments and Contingencies." -12- F.CAPITAL REQUIREMENTS For information on Integrys Energy Group's capital requirements, see Item7, "Management's Discussion andAnalysis of Financial Condition and Results of Operations – Liquidity and Capital Resources." G.EMPLOYEES At December31, 2010, Integrys Energy Group's consolidated subsidiaries had the following employees: Total Number of Employees Percentage of Employees Covered by Collective Bargaining Agreements WPS 65% IBS - PGL 83% Integrys Energy Services - MERC 19% NSG 81% MGU 69% UPPCO 82% Total 47% Integrys Energy Group's subsidiaries have collective bargaining agreements with various unions which are summarized in the table below. Union Subsidiary Contract Expiration Date Local 310 of the International Union of Operating Engineers WPS October 13, 2012 Local 18007 of the Utility Workers Union of America PGL April 30, 2013 Local 31 of the International Brotherhood of Electrical Workers, AFL CIO MERC May 31, 2011 Local 2285 of the International Brotherhood of Electrical Workers NSG June 30, 2013 Local 12295 of the United Steelworkers of America, AFL CIO CLC MGU January15, 2015 Local 417 of the Utility Workers Union of America, AFL CIO MGU February 15, 2012 Local 510 of the International Brotherhood of Electrical Workers, AFL CIO UPPCO April 12, 2014 -13- H.EXECUTIVE OFFICERS OF INTEGRYS ENERGY GROUP Name and Age (1) Position and Business Experience During Past Five Years Effective Date Charles A. Schrock 57 Chairman, President and Chief Executive Officer 04-01-10 President and Chief Executive Officer 01-01-09 President and Chief Executive Officer of WPS 05-31-08 President of WPS 02-21-07 President and Chief Operating Officer – Generation – WPS 08-15-04 Lawrence T. Borgard 49 President and Chief Operating Officer – Utilities 04-05-09 President and Chief Operating Officer – Integrys Gas Group (2) 02-21-07 President and Chief Operating Officer – Energy Delivery –WPS 08-15-04 Phillip M. Mikulsky 62 Executive Vice President – Business Performance and Shared Services 12-26-10 Executive Vice President – Corporate Development and Shared Services 09-21-08 Executive Vice President and Chief Development Officer 02-21-07 Executive Vice President – Development 09-12-04 Mark A. Radtke 49 Executive Vice President and Chief Strategy Officer 12-26-10 Chief Executive Officer – Integrys Energy Services 01-10-10 President and Chief Executive Officer – Integrys Energy Services 06-01-08 President – Integrys Energy Services (previously named WPS Energy Services, Inc.) 10-17-99 Joseph P. O'Leary 56 Senior Vice President and Chief Financial Officer 06-04-01 Diane L. Ford 57 Vice President and Corporate Controller 02-21-07 Vice President – Controller and Chief Accounting Officer 07-11-99 William J. Guc 41 Vice President and Treasurer 12-01-10 Vice President – Finance and Accounting and Controller – Integrys Energy Services 03-07-10 Vice President and Controller – Integrys Energy Services 09-21-08 Controller – Integrys Energy Services (previously named WPS Energy Services) 02-21-05 William D. Laakso 48 Vice President – Human Resources 09-21-08 Interim Vice President – Human Resources – IBS 05-15-08 Director – Workforce Planning and Organizational Design – WPS 08-12-07 Director of Organizational Development – WPS 12-12-05 James F. Schott 53 Vice President – External Affairs 03-22-10 Vice President – Regulatory Affairs 07-18-04 Barth J. Wolf 53 Vice President, Chief Legal Officer and Secretary 07-31-07 Vice President – Legal Services and Chief Compliance Officer – IBS 02-21-07 Secretary and Manager – Legal Services 09-19-99 Daniel J. Verbanac 47 President – Integrys Energy Services 01-01-10 Chief Operating Officer – Integrys Energy Services (previously named WPSEnergy Services) 02-15-04 All ages are as of January1, 2011.None of the executives listed above are related by blood, marriage, or adoption to any of the other officers listed or to any director of Integrys Energy Group.Each officer holds office until his or her successor has been duly elected and qualified, or until his or her death, resignation, disqualification, or removal. The Integrys Gas Group includes PGL, NSG, MERC, and MGU. -14- ITEM 1A.RISK FACTORS You should carefully consider the following risk factors, as well as the other information included or incorporated by reference in this Annual Report on Form 10-K, when making an investment decision. Integrys Energy Group is subject to changes in government regulation, which may have a negative impact on its businesses, financial position, and results of operations. Integrys Energy Group is subject to comprehensive regulation by several federal and state regulatory agencies and local governmental bodies, which significantly influences its operating environment and may affect Integrys Energy Group's ability to recover costs from customers of its regulated operations.Many aspects of Integrys Energy Group's operations are regulated, including, but not limited to, construction and operation of facilities, conditions of service, the issuance of securities, and the rates that it can charge customers.Integrys Energy Group is required to have numerous permits, approvals, and certificates from these agencies to operate its business.Failure to comply with any applicable rules or regulations may lead to penalties or customer refunds, which could have a material impact on the financial results of Integrys Energy Group. Existing statutes and regulations may be revised or reinterpreted by these agencies, or these agencies may adopt new laws and regulations that apply to Integrys Energy Group.Integrys Energy Group is unable to predict the impact on its businesses and operating results of any such actions by these agencies.However, changes in regulations or the imposition of additional regulations may require Integrys Energy Group to incur additional expenses or change business operations, which may have an adverse impact on results of operations. The rates that Integrys Energy Group's regulated utilities are allowed to charge for their retail and wholesale services are the most important factors influencing its business, financial position, results of operations, and liquidity.While rate regulation is premised on providing an opportunity to earn a reasonable rate of return on invested capital, there is no assurance that the applicable regulatory commissions will judge all the costs of the regulated utilities to have been prudently incurred or that the regulatory process will always result in rates that will produce full recovery of such costs or provide for a reasonable return on equity.Certain items that would otherwise be immediately recognized as revenues and expenses are deferred as regulatory assets and regulatory liabilities for future recovery or refund to customers, as authorized by regulators.Future recovery of regulatory assets is not assured, and is generally subject to review by regulators in rate proceedings for matters such as prudence and reasonableness.If recovery of costs is not approved or is no longer deemed probable, regulatory assets would be recognized in current period expense and could have a material impact on Integrys Energy Group's financial results. Costs of environmental compliance, liabilities, fines, penalties, and litigation could exceed Integrys Energy Group's estimates. Compliance with current and future federal and state environmental laws and regulations may result in increased capital, operating, and other costs, including remediation and containment expenses and monitoring obligations.Integrys Energy Group cannot predict with certainty the amount and timing of all future expenditures (including the potential or magnitude of fines or penalties) related to environmental matters because of the difficulty of estimating cleanup and compliance costs and the possibility that changes will be made to the current environmental laws and regulations. Integrys Energy Group's natural gas utility subsidiaries are accruing liabilities and deferring costs (recorded as regulatory assets) incurred in connection with their former manufactured gas plant sites, including related legal expenses, pending recovery through rates or from other entities.Regulatory assets reflect the net amount of (1) costs incurred to date, (2) carrying costs incurred to date (excluding those for WPS, which are not recoverable), (3)amounts recovered from insurance companies, other entities and customers, and (4) management's best estimates of the costs Integrys Energy Group will incur in the future for investigating and remediating the former manufactured gas plant sites.Integrys -15- Energy Group believes that any of these costs that are not recoverable from other entities or from insurance carriers are recoverable through rates for utility services under approved mechanisms for the recovery of prudently incurred costs.A change in these rate recovery mechanisms, however, or a decision by the applicable state commission that some or all of these costs were not prudently incurred, could result in the present recognition as expense of some or all of these costs.For more information, see Note 15, "Commitments and Contingencies." WPS owns coal-fired electric generating facilities at which it has performed maintenance activities that the EPA alleges were subject to CAA New Source Review permitting requirements.Depending on potential settlement terms or a court decision, WPS could be required to install environmental controls, change operations, shut down certain plants, undertake supplemental environmental projects, and/or pay fines. In addition, impacts resulting from future federal or state regulation regarding mercury, sulfur dioxide, and nitrogen oxide emissions, as well as the management of coal combustion byproducts, are uncertain.The cumulative effect of any such regulations could potentially lead to certain coal-fired electric generating facilities being uneconomical to run.There is also uncertainty in quantifying liabilities under environmental laws that impose joint and several liability on all potentially responsible parties. Citizen groups that feel environmental regulations are not being sufficiently enforced by environmental regulatory agencies may also bring citizen enforcement actions against Integrys Energy Group.Such actions could seek penalties, injunctive relief, and costs of litigation.Private citizens can also bring lawsuits to recover environmental damages they believe they have incurred. Integrys Energy Group may face significant costs to comply with the regulation of greenhouse gas emissions. Political interest in climate change and the effects of greenhouse gas emissions, most notably carbon dioxide, are a concern for the energy industry.Although no legislation is currently pending that would affect Integrys Energy Group, state or federal legislation could be passed in the future to regulate greenhouse gases.In addition, the EPA has adopted regulations under the CAA that apply to permitting new or significantly modified facilities.The EPA also announced its intent to develop new source performance standards for greenhouse gas emissions for new and modified, as well as existing, electric utilitysteam generating units.Until legislation is passed at the federal or state level or the EPA adopts final rules for electric utility steam generating units, it remains unclear as to (1)which industry sectors will be impacted, (2)when compliance will be required, (3)the magnitude of the greenhouse gas emissions reductions that will be required, and (4)the costs and opportunities associated with compliance.Integrys Energy Group is evaluating both the technical and cost implications that may result from future state, regional, or federal greenhouse gas regulatory programs, but at this time, it is uncertain as to the effect climate change regulation may have on Integrys Energy Group's future operations, capital expenditures, and financial results. It is possible that future carbon regulation will increase the cost of electricity produced at coal-fired generation units and may affect the capital expenditures Integrys Energy Group would make at its generation units.At this time, there is no commercially available technology for removing carbon dioxide from a pulverized coal-fired plant.In addition, future legislation designed to reduce greenhouse gas emissions could make some generating units uneconomical to maintain or operate and could impact future results of operations, cash flows, and financial condition if such costs are not recoverable through regulated rates. Integrys Energy Group's natural gas delivery systems may generate fugitive gas as a result of normal operations and as a result of excavation, construction, and repair of natural gas delivery systems.Fugitive gas typically vents to the atmosphere and consists primarily of methane, a greenhouse gas.Carbon dioxide is also a byproduct of natural gas consumption.As a result, future legislation to regulate the emission of greenhouse gases could increase the price of natural gas, restrict the use of natural gas, adversely affect the ability to operate our natural gas facilities, and/or reduce natural gas demand, which -16- could have a material adverse impact on Integrys Energy Group’s results of operations and financial condition. Integrys Energy Group's operations are subject to risks beyond its control, including but not limited to customer usage, weather, terrorist attacks, or acts of war. Integrys Energy Group's revenues are affected by the demand for electricity and natural gas.That demand can vary greatly based upon: · Fluctuations in economic activity and growth in Integrys Energy Group's regulated service areas, as well as areas in which its nonregulated subsidiaries operate; · Weather conditions, seasonality, and temperature extremes; and · The amount of additional energy available from current or new competitors. General economic conditions and customers focusing on energy efficiency in Integrys Energy Group's service areas may result in a decrease in demand for electricity or natural gas, which could have an adverse impact on Integrys Energy Group's results of operations, financial condition, and cash flows. Weather conditions directly influence the demand for electricity and natural gas and affect the price of energy commodities. In addition, the cost of repairing damage to Integrys Energy Group's facilities due to storms, natural disasters, wars, terrorist acts, and other catastrophic events, in excess of insurance limits established for such repairs or excluded by insurance policies, may adversely impact Integrys Energy Group's results of operations, financial condition, and cash flows.The occurrence or risk of occurrence of future terrorist activity and the high cost or potential unavailability of insurance to cover such terrorist activity may impact Integrys Energy Group's results of operations and financial condition in unpredictable ways.These actions could also result in disruptions of electricity and fuel markets. Adverse capital and credit market conditions could negatively affect Integrys Energy Group's ability to meet liquidity needs, access capital, and/or grow or sustain its current business.Cost of capital and disruptions, uncertainty, and/or volatility in the financial markets could adversely impact the results of operations and financial condition of Integrys Energy Group, as well as exert downward pressure on its stock price. Having access to the credit and capital markets, at a reasonable cost, is necessary for Integrys Energy Group to fund its operations and capital requirements.The capital and credit markets provide Integrys Energy Group with liquidity to operate and grow its businesses that is not otherwise provided from operating cash flows and also support the ability of Integrys Energy Group to provide credit support for the nonregulated operations of Integrys Energy Services.Disruptions, uncertainty, and/or volatility in those markets could increase Integrys Energy Group's cost of capital or limit the availability of capital.If Integrys Energy Group or its subsidiaries are unable to access the credit and capital markets on terms that are reasonable, they may have to delay raising capital, issue shorter-term securities, and/or bear an increased cost of capital.This, in turn, could impact Integrys Energy Group's ability to grow or sustain its current businesses, cause a reduction in earnings, result in a credit rating downgrade, and/or limit Integrys Energy Group's ability to sustain its current common stock dividend level. -17- A reduction in Integrys Energy Group's or its subsidiaries' credit ratings could materially and adversely affect its business, financial position, results of operations, and liquidity. Integrys Energy Group cannot be sure that any of Integrys Energy Group's or its subsidiaries' credit ratings will remain in effect for any given period of time or that a credit rating will not be lowered by a rating agency if, in the rating agency’s judgment, circumstances in the future so warrant.Any downgrade could: · Require the payment of higher interest rates in future financings and possibly reduce the potential pool of creditors; · Increase borrowing costs under certain existing credit facilities; · Limit access to the commercial paper market; · Limit the availability of adequate credit support for Integrys Energy Services' operations; and · Require provision of additional credit assurance, including cash margin calls, to contract counterparties. Fluctuating commodity prices may reduce energy margins and result in liquidity constraints. The margins and liquidity requirements of Integrys Energy Group’s regulated and nonregulated businesses are impacted by changes in the forward and current market prices of natural gas, coal, electricity, renewable energy credits, and ancillary services.Changes in price could result in: · Higher working capital costs, particularly related to natural gas inventory, accounts receivable, and cash collateral postings; · Increased liquidity requirements due to potential counterparty margin calls related to the use of derivative instruments to manage commodity price and volume exposure; · Reduced profitability to the extent that reduced margins, increased bad debt, and interest expenses are not recovered through rates; · Higher rates charged to regulated customers, which could impact the company’s competitive position; · Reduced demand for energy, which could impact margins and operating expenses; and · Shutting down of generation facilities if the cost of generation exceeds the market price for electricity. Counterparties and customers may not meet their obligations. Integrys Energy Group is exposed to the risk that counterparties to various arrangements who owe Integrys Energy Group money, electricity, natural gas, coal, or other commodities or services will not be able to perform their obligations.Should the counterparties to these arrangements fail to perform, Integrys Energy Group might be forced to replace or to sell the underlying commitment at then-current market prices.In such event, Integrys Energy Group might incur losses, or its results of operations, financial position, or liquidity could otherwise be adversely affected. Some of Integrys Energy Group's customers are experiencing, or may experience, financial problems that could have a significant impact on their creditworthiness.Integrys Energy Group cannot provide assurance that its financially distressed customers will not default on their obligations to Integrys Energy Group and that such a default will not have a material adverse impact on Integrys Energy Group's business, financial position, results of operations, or cash flows.Furthermore, the bankruptcy of one or more of its customers, or some other similar proceeding or liquidity constraint, could adversely impact Integrys Energy Group's receivable collections and additional allowances may be required, which could adversely affect its operating results.In addition, such events might force customers to reduce or curtail their future use of Integrys Energy Group's products and services, which could have a material adverse impact on Integrys Energy Group’s results of operations and financial condition. -18- Any change in Integrys Energy Group's ability to sell electricity generated from its facilities at market-based rates may impact earnings. The FERC has authorized certain of Integrys Energy Group's subsidiaries to sell generation from certain of its facilities at market prices.The FERC retains the authority to modify or withdraw this market-based rate authority.If the FERC determines that the market is not workably competitive, that Integrys Energy Group or its subsidiaries possess market power, that they are not charging just and reasonable rates, or that they have not complied with the rules required in order to have market-based rates, the FERC may require Integrys Energy Group's subsidiaries to sell power at a price based upon the costs incurred in producing the power.Integrys Energy Group's revenues and profit margins may be negatively affected by any reduction by the FERC of the rates it may receive. Integrys Energy Group may not be able to utilize tax credit and/or net operating loss carryforwards. Integrys Energy Group has significantly reduced its consolidated federal and state income tax liability in the past through tax credits and tax net operating loss carryforwards available under the applicable tax codes.Integrys Energy Group has not fully utilized these tax credits and tax net operating loss carryforwards in its previous tax filings, but expects to prior to their expiration in future filings.However, Integrys Energy Group may not be able to fully utilize the tax credits and tax net operating losses available as carryforwards if its future federal and state taxable income and related income tax liability is insufficient to permit the use of such credits and losses. In addition, any future disallowance of some or all of those tax credits or tax net operating loss carryforwards as a result of legislative change or adverse determination by one of the applicable taxing jurisdictions could materially affect Integrys Energy Group's tax obligations. Integrys Energy Group has recorded goodwill and other intangibles that could become impaired and adversely affect financial results. To the extent the value of goodwill or other intangibles becomes impaired, Integrys Energy Group has had to, and in the future, may also be required to, incur material noncash charges relating to such impairments.Such impairment charges could have a material impact on the financial results of Integrys Energy Group. Poor investment performance of retirement plan investments and other factors impacting retirement plan costs could unfavorably impact Integrys Energy Group’s liquidity and results of operations. Integrys Energy Group has employee benefit plans that cover substantially all of its employees and retirees.Integrys Energy Group's cost of providing these benefit plans is dependent upon actual plan experience and assumptions concerning the future, such as earnings on and/or valuations of plan assets, discount rates, the level of interest rates used to measure the required minimum funding levels of the plans, future government regulation, and required or voluntary contributions to the plans.Depending upon the investment performance over time and other factors impacting its costs (as listed above), Integrys Energy Group could be required to make larger contributions in the future to fund these plans.These additional funding obligations could have a material adverse impact on Integrys Energy Group's cash flows, financial condition, and/or results of operations.Changes made to the plans may also impact current and future pension and other postretirement benefit costs. -19- Integrys Energy Group is subject to provisions that can limit merger and acquisition opportunities that could benefit its shareholders. The Wisconsin Public Utility Holding Company Law precludes the acquisition of 10% or more of the voting shares of a holding company of a Wisconsin public utility unless the PSCW has first determined that the acquisition is in the best interests of utility customers, investors, and the public.Those interests may, to some extent, be mutually exclusive.This provision and other requirements of the Wisconsin Public Utility Holding Company Law may delay, or reduce the likelihood of, a sale or change of control thus reducing the likelihood that shareholders will receive a takeover premium for their shares. Provisions of Integrys Energy Group's articles of incorporation and by-laws may delay or frustrate the removal of incumbent directors and may prevent or delay a merger, tender offer, or proxy contest involving Integrys Energy Group that is not approved by its board of directors, even if the shareholders believe that such events may be beneficial to Integrys Energy Group's interests.In addition, the Wisconsin Business Corporation Law contains provisions that may have the effect of delaying or making more difficult attempts by others to obtain control of Integrys Energy Group without the approval of its board of directors. ITEM 1B.UNRESOLVED STAFF COMMENTS None. -20- ITEM 2.PROPERTIES A.REGULATED Electric Facilities The following table summarizes information on the electric generation facilities of Integrys Energy Group, including owned and jointly owned facilities as of December31, 2010: Type Name Location Fuel Rated Capacity (MW) (1) Steam Columbia Units1 and 2 Portage, WI Coal (2 ) Edgewater Unit4 Sheboygan, WI Coal (2 ) Pulliam (4 units) Green Bay, WI Coal Weston Units 1, 2, and 3 Marathon County, WI Coal Weston Unit 4 Marathon County, WI Coal (2 ) Total Steam Combustion De Pere Energy Center De Pere, WI Natural Gas Turbine and Eagle River Eagle River, WI Distillate Fuel Oil Diesel Gladstone Gladstone, MI Oil Juneau #31 Adams County, WI Distillate Fuel Oil (2 ) Oneida Casino Green Bay, WI Distillate Fuel Oil Portage Houghton, MI Oil Pulliam #31 Green Bay, WI Natural Gas West Marinette #31 Marinette, WI Natural Gas West Marinette #32 Marinette, WI Natural Gas West Marinette #33 Marinette, WI Natural Gas (2 ) Weston #31 Marathon County, WI Natural Gas Weston #32 Marathon County, WI Natural Gas Total Combustion Turbine and Diesel Hydroelectric Various Michigan Hydro (3 ) Various Wisconsin Hydro (4 ) Total Hydroelectric Wind Kewaunee County Wisconsin Wind Crane Creek Iowa Wind Total Wind Total System Based on capacity ratings for July2011, which can differ from nameplate capacity, especially on wind projects.As a result of continually reaching demand peaks in the summer months, primarily due to air conditioning demand, the summer period is the most relevant for capacity planning purposes at Integrys Energy Group’s electric segment. These facilities are jointly owned by WPS and various other utilities.The capacity indicated for each of these units is equal to WPS’s portion of total plant capacity based on its percent of ownership. - Wisconsin Power and Light Company operates the Columbia and Edgewater units, and WPS holds a 31.8% ownership interest in these facilities. - WPS operates the Weston4 facility and holds a 70% ownership in this facility, while Dairyland Power Cooperative holds the remaining 30% interest. - WRPC owns and operates the Juneau unit.WPS holds a 50% ownership interest in WRPC. - At December31, 2010, WPS operated the West Marinette33 unit and held a 68% ownership interest in the facility, while Marshfield Electric and Water Department held the remaining 32% interest.On February1, 2011, WPS purchased Marshfield Electric and Water Department's ownership interest and is now the sole owner of this facility. UPPCO sold the Cataract Hydroelectric Project to U.P.Hydro LLC., a wholly owned subsidiary of North American Hydro, on February2, 2011.Cataract Hydroelectric accounted for 0.3MW of the 20.1MW hydroelectric generating capacity in Michigan. WRPC owns and operates the CastleRock and Petenwell units.WPS holds a 50% ownership interest in WRPC; however, WPS is entitled to 66.7% of total capacity at Petenwell and CastleRock. -21- As of December31, 2010, Integrys Energy Group’s electric utilities owned approximately 24,900 miles of electric distribution lines located in Michigan and Wisconsin and approximately 180 distribution substations. Natural Gas Facilities At December 31, 2010, Integrys Energy Group’s natural gas properties were located in Illinois, Wisconsin, Minnesota, and Michigan, and consisted of the following: ● Approximately 22,000 miles of natural gas distribution mains, ● Approximately 1,030 miles of natural gas transmission mains, ● Approximately 290 natural gas distribution and transmission gate stations, ● Approximately 1.3 million natural gas lateral services, ● A 3.9billion-cubic-foot underground natural gas storage field located in Michigan, ● A 38.2 billion-cubic-foot underground natural gas storage reservoir located in central Illinois, and ● A 2 billion-cubic-foot liquefied natural gas plant located in central Illinois. General Substantially all of Integrys Energy Group’s utility plant at WPS, UPPCO, PGL, and NSG is subject to first mortgage liens. B.INTEGRYS ENERGY SERVICES The following table summarizes information on the energy asset facilities owned by Integrys Energy Services as of December31, 2010: Type Name Location Fuel Rated Capacity (MW) (1) Combined Cycle Beaver Falls Beaver Falls, NY Gas/Oil Combined Locks Combined Locks, WI Gas (2 ) Syracuse Syracuse, NY Gas/Oil Total Combined Cycle Steam Westwood Tremont, PA Culm Reciprocating Engine Winnebago Rockford, IL Landfill Gas Solar Various California Solar Irradiance Various Connecticut Solar Irradiance Various New Jersey Solar Irradiance Total Solar Total Energy Assets Length of Pipeline (Miles) Landfill Gas Transportation LGS Brazoria County, TX N/A 33miles (3 ) Based on summer rated capacity. Combined Locks has an additional fiveMW of capacity available at this facility through the lease of a steam turbine. LGSRenewables1,LC, owns and operates the LGS facility, which transports and processes landfill gas. -22- ITEM 3.LEGAL PROCEEDINGS For information on material legal proceedings and matters related to Integrys Energy Group and its subsidiaries, see Note15, "Commitments and Contingencies." ITEM 4.(REMOVED AND RESERVED) -23- PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Data Integrys Energy Group’s common stock is traded on the New York Stock Exchange under the ticker symbol "TEG."The transfer agent and registrar for Integrys Energy Group’s common stock is American Stock Transfer & Trust Company, LLC, 6201 15th Avenue, Brooklyn, NY11219.The quarterly high and low sales prices for Integrys Energy Group’s common stock and the cash dividends per share declared for each quarter during the past two years were as follows: Quarter High Low Dividends High Low Dividends First $ Second Third Fourth As of the close of business on February21, 2011, there were 30,300 holders of record of Integrys Energy Group’s common stock. Dividend Restrictions Integrys Energy Group is a holding company and its ability to pay dividends is largely dependent upon the ability of its subsidiaries to pay dividends. The PSCW has restricted WPS to paying normal dividends on its common stock of no more than 103% of the previous year’s common stock dividend without the PSCW's approval.Integrys Energy Group is the sole holder of WPS’s common stock.Integrys Energy Group’s right to receive dividends on the common stock of WPS is also subject to the prior rights of WPS’s preferred shareholders and to provisions in WPS’s restated articles of incorporation, which limit the amount of common stock dividends that WPS may pay if its common stock and common stock surplus accounts constitute less than 25% of its total capitalization.These limitations are not expected to limit any dividend payments in the foreseeable future.At December31, 2010, these limitations amounted to $1.4million out of WPS’s total retained earnings of $424.9million.Consequently, at December31, 2010, WPS had $423.5million of retained earnings available for the payment of dividends. UPPCO's indentures relating to its first mortgage bonds contain certain limitations on the payment of cash dividends on its common stock, which is held solely by Integrys Energy Group.At December31, 2010, these restrictions amounted to $4.7million out of UPPCO's total retained earnings of $57.9million.Consequently, at December31, 2010, UPPCO had $53.2million of retained earnings available for the payment of common stock cash dividends. NSG's long-term debt obligations contain provisions and covenants restricting the payment of cash dividends and the purchase or redemption of capital stock.At December31, 2010, these restrictions amounted to $6.9million out of NSG's total retained earnings of $70.2million.Consequently, at December31, 2010, NSG had $63.3million of retained earnings available for the payment of dividends. At December31, 2010, Integrys Energy Group had $337.8million of retained earnings available for the payment of dividends.Except for the subsidiary restrictions described above, Integrys Energy Group does not have any dividend restrictions. -24- Equity Compensation Plans See Item 11, "Executive Compensation," for information regarding equity securities authorized for issuance under Integrys Energy Group’s equity compensation plans. Issuer Purchases of Equity Securities Integrys Energy Group made no purchases of equity securities during the fourth quarter of 2010. -25- ITEM 6.SELECTED FINANCIAL DATA INTEGRYS ENERGY GROUP, INC. COMPARATIVE FINANCIAL DATA AND OTHER STATISTICS (2) As of or for Year Ended December 31 (Millions, except per share amounts, stock price, return on average equity, and number of shareholders and employees) 2009 (1) 2008 (1) 2007 (2) 2006 (3) Total revenues $ Net income (loss) from continuing operations ) Net income (loss) attributed to common shareholders ) Total assets Preferred stock of subsidiary Long-term debt (excluding current portion) Shares of common stock (less treasury stock and shares in deferred compensation trust) Outstanding Average Earnings (loss) per common share (basic) Net income (loss) from continuing operations $ $ ) $ $ $ Earnings (loss) per common share (basic) ) Earnings (loss) per common share (diluted) Net income (loss) from continuing operations ) Earnings (loss) per common share (diluted) ) Dividends per common share declared Stock price at year-end $ Book value per share $ Return on average equity % )% Number of common stock shareholders Number of employees (1) Certain amounts have been retrospectively adjusted due to a change in accounting policy in 2010.See Note 1(d) "Change in Accounting Policy," for more information. (2) Includes the impact of the PEC merger on February 21, 2007. (3) Includes the impact of the acquisition of natural gas distribution operations by MGU on April 1, 2006, and MERC on July 1, 2006. -26- ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION Integrys Energy Group is a diversified energy holding company with regulated natural gas and electric utility operations (serving customers in Illinois, Michigan, Minnesota, and Wisconsin), nonregulated energy operations, and an approximate 34% equity ownership interest in ATC (a federally regulated electric transmission company operating in Wisconsin, Michigan, Minnesota, and Illinois). Strategic Overview Integrys Energy Group's goal is to create long-term value for shareholders and customers through growth in its core regulated businesses.Integrys Energy Group also has a nonregulated energy services business segment that is smaller than it was historically with significantly reduced credit and collateral support requirements. The essential components of Integrys Energy Group's business strategy are: Maintaining and Growing a Strong Regulated Utility Base – Astrong regulated utility base is essential to maintaining a strong balance sheet, predictable cash flows, the desired risk profile, attractive dividends, and quality credit ratings.This is critical to Integrys Energy Group's success as a strategically focused regulated business.Integrys Energy Group believes the following projects have helped, or will help, maintain and grow its regulated utility base and meet its customers' needs: · An accelerated annual investment in natural gas distribution facilities (primarily replacement of cast iron mains) at PGL. · WPS's continued investment in environmental projects to improve air quality and meet the requirements set by environmental regulators.Capital projects to construct and/or upgrade equipment to meet or exceed required environmental standards are planned each year. · Integrys Energy Group's approximate 34% ownership interest in ATC, a transmission company that had over $2.9billion of transmission assets at December31, 2010. ATC plans to invest approximately $3.4billion during the next ten years. Although ATC's equity requirements to fund its capital investments will primarily be met by earnings reinvestment, Integrys Energy Group plans to continue to fund its share of the equity portion of future ATC growth as necessary. For more detailed information on Integrys Energy Group's capital expenditure program, see "Liquidity and Capital Resources, Capital Requirements." Operating a Nonregulated Energy Services Business Segment with a Controlled Risk and Capital Profile – Through its nonregulated Integrys Energy Services subsidiary, Integrys Energy Group provides retail natural gas and electric products to end-use customers in the northeast quadrant of the United States. Integrys Energy Group has repositioned this subsidiary from a focus on significant growth in wholesale and retail electric markets across the United States and Canada, to a focus on operating within select retail electric and natural gas markets in its current market footprint where it has experience and believes it will have the most success growing its recurring customer based business.The current strategy is intended to result in more dependable cash and earnings contributions with a controlled risk and capital profile. In addition, Integrys Energy Services continues to invest in and promote renewable energy in the United States.Clean, renewable, and efficient energy sources are developed, acquired, owned, and operated by Integrys Energy Services. Integrys Energy Services assists customers with selecting an energy solution that meets their needs and collaborates with energy developers of wholesale energy projects to overcome challenges with integrating the technical, regulatory, and financial aspects of their projects. -27- Integrating Resources to Provide Operational Excellence – Integrys Energy Group is committed to integrating resources of all its businesses, while meeting all applicable legal and regulatory requirements.This will provide the best value to customers and shareholders by leveraging the individual capabilities and expertise of each business and lowering costs."Operational Excellence" initiatives were implemented to encourage top performance in the areas of project management, process improvement, contract administration, and compliance in order to reduce costs and manage projects and activities within appropriate budgets, schedules, and regulations. Placing Strong Emphasis on Asset and Risk Management – Integrys Energy Group's asset management strategy calls for the continuous assessment of existing assets, the acquisition of assets, and contractual commitments to obtain resources that complement its existing business and strategy.The goal is to provide the most efficient use of resources while maximizing return and maintaining an acceptable risk profile.This strategy focuses on acquiring assets consistent with strategic plans and disposing of assets, including property, plant, and equipment and entire business units, which are no longer strategic to ongoing operations, are not performing as needed, or have an unacceptable risk profile.Integrys Energy Group maintains a portfolio approach to risk and earnings. Integrys Energy Group's risk management strategy includes the management of market, credit, liquidity, and operational risks through the normal course of business.Forward purchases and sales of electric capacity, energy, natural gas, and other commodities and the use of derivative financial instruments, including commodity swaps and options, allowfor opportunities to reduce the risk associated with price movement in a volatile energy market.Each business unit manages the risk profile related to these instruments consistent with Integrys Energy Group's risk management policies, which are approved by the Board of Directors.The Corporate Risk Management Group, which reports through the Chief Financial Officer, provides corporate oversight. Continuing Emphasis on Safe, Reliable, Competitively Priced, and Environmentally Sound Energy and Energy Related Services – Integrys Energy Group's mission is to provide customers with the best value in energy and energy related services.By effectively operating a mixed portfolio of generation assets and investing in new generation and natural gas distribution assets, while maintaining or exceeding environmental standards, Integrys Energy Group is able to provide a safe, reliable, value-priced service to its customers.Integrys Energy Group concentrates its efforts on improving and operating efficiently in order to reduce costs and maintain a low risk profile.Integrys Energy Group actively evaluates opportunities for adding more renewable generation to provide additional environmentally sound energy to its portfolio.Ensuring continued reliability for its customers, Integrys Energy Group is effectively operating a mixed portfolio of generation assets and investing in new generation and distribution assets. -28- RESULTS OF OPERATIONS Earnings Summary Year Ended December31 (Millions, except per share amounts) 2009* 2008* Change in 2010 Over 2009 Change in 2009 Over 2008 Natural gas utility operations $ $ ) $ N/A N/A Electric utility operations % )% Integrys Energy Services operations ) )% N/A Electric transmission investment % % Holding company and other operations ) ) ) )% % Net income (loss) attributed to common shareholders $ $ ) $ N/A N/A Basic earnings (loss) per share $ $ ) $ N/A N/A Diluted earnings (loss) per share $ $ ) $ N/A N/A Average shares of common stock Basic % % Diluted % )% * Certain amounts have been retrospectively adjusted due to a change in accounting policy in the fourth quarter of 2010.See Note1(d), "Change in Accounting Policy," for more information. 2010 Compared with 2009 Integrys Energy Group recognized net income attributed to common shareholders of $220.9million ($2.83diluted earnings per share) in 2010 compared with a net loss attributed to common shareholders of $69.6million ($0.91 net loss per share) in 2009.The primary driver of the $290.5 million increase in earnings was an after-tax noncash goodwill impairment loss of $248.8 million recorded in 2009, compared with no goodwill impairment losses in 2010.Other factors contributing to the increase were the combined approximate $69million after-tax positive impact on margins of electric and natural gas distribution rate increases effective in 2010, and a $22.5million after-tax reduction in restructuring expenses year over year.These increases in earnings were partially offset by after-tax impairment charges of $25.9million in 2010 related to three natural gas-fired generation plants at Integrys Energy Services. 2009 Compared with 2008 Integrys Energy Group recognized a net loss attributed to common shareholders of $69.6million ($0.91net loss per share) in 2009 compared with net income attributed to common shareholders of $116.5million ($1.51 diluted earnings per share) in 2008.The primary drivers of the $186.1million decrease in earnings were a $242.3million after-tax year-over-year increase in noncash goodwill impairment losses, $27.2million of after-tax restructuring charges recorded in 2009, and $17.3million of after-tax net losses on dispositions in 2009 related to the Integrys Energy Services strategy change.These decreases in earnings were partially offset by a $127.3million after-tax increase in margins at Integrys Energy Services, primarily due to the positive year-over-year impact of noncash inventory valuation adjustments recorded in prior periods, partially offset by noncash accounting losses in 2009 versus noncash accounting gains in 2008 due to derivative fair value adjustments. -29- Regulated Natural Gas Utility Segment Operations Year Ended December31 Change in 2010 Over 2009 Change in 2009 Over 2008 Revenues $ $ $ )% )% Purchased natural gas costs )% )% Margins % )% Operating and maintenance expense % )% Goodwill impairment loss - )% % Restructuring expense ) - N/A N/A Depreciation and amortization expense % )% Taxes other than income taxes % % Operating income (loss) ) N/A N/A Miscellaneous income )% )% Interest expense ) ) ) )% )% Other expense ) ) ) )% )% Income (loss) before taxes $ $ ) $ N/A N/A Throughput in therms Residential )% )% Commercial and industrial )% )% Interruptible )% )% Interdepartmental % )% Transport % )% Total throughput in therms )% )% Weather Average heating degree days )% )% 2010 Compared with 2009 Revenues Regulated natural gas utility segment revenues decreased $180.3million year over year, driven by: · An approximate $132million decrease in revenues as a result of the 1.9% lower natural gas throughput volumes, related to: - An approximate $76million decrease driven by lower weather-normalized volumes.Residential customer volumes decreased, which Integrys Energy Group attributes to energy conservation, efficiency efforts, and general economic conditions.In addition, some former MGU residential and small commercial and industrial retail customers have become transportation customers under a Michigan customer choice program, which resulted in reduced revenues of approximately $6million in 2010 related to the pass-through of the cost of natural gas but had no impact on margins.These decreases were partially offset by a year-over-year net increase in commercial and industrial sales volumes for both retail and transportation customers, driven by certain transportation customers of MERC and MGU. - An approximate $66million decrease as a result of warmer year-over-year weather during the heating season, as evidenced by the 8.8% decrease in average heating degree days. -30- - Partially offsetting these decreases was the approximate $10million positive year-over-year impact of decoupling mechanisms for residential, small commercial and industrial, and transportation customers.Under decoupling, certain of Integrys Energy Group's regulated natural gas utilities are allowed to defer the difference between the actual and rate case authorized delivery charge components of margin from certain customers and adjust future rates in accordance with rules applicable to each jurisdiction.The decoupling mechanism for WPS's natural gas utility includes an annual $8.0million cap for the deferral of any excess or shortfall from the rate case authorized margin.This cap was reached in the first quarter of 2010 but was not reached in 2009. · An approximate $127million decrease in revenues as a result of an approximate 9% year-over-year decrease in the average per-unit cost of natural gas sold.For all of Integrys Energy Group's regulated natural gas utilities, prudently incurred natural gas commodity costs are passed directly through to customers in current rates. · An approximate $18million net decrease in revenues driven by lower recovery of approximately $25million of environmental cleanup expenditures related to former manufactured gas plant sites, partially offset by an approximate $7million increase related to recoveries received in 2010 under the PGL and NSG bad debt riders.These amounts were offset by a net decrease in operating and maintenance expense resulting from lower net amortization of the related regulatory assets and, therefore, had no impact on earnings.Recoveries under these riders represent net billings to customers of the excess or deficiency of actual 2008 and 2009 bad debt expense over bad debt expense reflected in utility rates during those same periods.See Note24, "Regulatory Environment," for more information on the PGL and NSG bad debt riders. · Partially offsetting these decreases was the approximate $96million positive impact of natural gas distribution rate increases.These rate increases were necessary, in part, to recover higher operating expenses (as discussed below).See Note24, "Regulatory Environment," for more information on these rate increases. - The rate increases at PGL and NSG had an approximate $77million positive impact on revenues. - The rate increase at WPS had an approximate $13million positive impact on revenues. - The rate increase at MGU had an approximate $3million positive impact on revenues. - A rate increase at MERC related to its conservation improvement program had an approximate $3 million positive impact on revenues.This amount is offset by a corresponding increase in operating and maintenance expense and, therefore, had no impact on earnings. Margins Regulated natural gas utility segment margins increased $49.7million year over year, driven by the approximate $96million positive impact of the rate increases, partially offset by: · An approximate $28million decrease in margins resulting from lower natural gas throughput volumes, resulting from: - An approximate $19million decrease related to warmer year-over-year weather during the heating season. - An approximate $19million decrease related to lower weather-normalized volumes, primarily attributed to residential customer conservation, efficiency efforts, and general economic conditions, partially offset by the favorable net impact of increased commercial and industrial sales volumes for certain retail and transportation customers of MERC and MGU. -31- - Partially offsetting these decreases was the approximate $10million positive impact from decoupling mechanisms in place at certain of Integrys Energy Group's regulated natural gas utilities. · An approximate $18million net decrease in margins driven by lower recovery of environmental cleanup expenditures related to former manufactured gas plant sites, partially offset by an increase in margins related to recoveries received under the PGL and NSG bad debt riders.These amounts were offset by a net decrease in operating and maintenance expense resulting from lower net amortization of the related regulatory assets and, therefore, had no impact on earnings. Operating Income (Loss) Operating income at the regulated natural gas utility segment increased $312.6million year over year.This increase was primarily driven by the positive year-over-year impact of a $291.1million noncash goodwill impairment loss that was recorded in the first quarter of 2009.Also contributing to the increase was the $49.7million increase in the natural gas margins discussed above, partially offset by a $28.2million increase in other operating expenses.See Note9, "Goodwill and Other Intangible Assets," for information related to the goodwill impairment loss recorded in 2009. The $28.2million year-over-year increase in other operating expenses primarily related to: · A $24.8million increase in depreciation and amortization expense, primarily due to the ICC's rate order for PGL and NSG, effective January28, 2010, which allows earlier recovery in rates for net dismantling costs by including them as a component of depreciation rates applied to natural gas distribution assets.The increase also includes a $2.5million write-off of MGU assets for which rate recovery is currently being contested. · A $12.9million increase in expenses related to energy conservation programs and enhanced efficiency initiatives. · A $9.8million increase in employee benefit costs, primarily driven by an increase in other postretirement benefit costs. · A $7.4million increase in asset usage charges from IBS related to implementation of both a work asset management system for natural gas operations and a newer version of an Enterprise Resource Planning system for finance and supply chain services. · A $4.9million increase in stock-based compensation expense.See Note20, "Stock-Based Compensation," for more information. · These increases were partially offset by: - An approximate $18million net decrease due to approximately $25million of lower amortization of the regulatory asset related to environmental cleanup expenditures for manufactured gas plant sites, partially offset by approximately $7million of amortization related to the regulatory assets recorded as a result of the PGL and NSG bad debt riders.This net decrease was passed through to customers in rates and, therefore, had no impact on earnings. - A $7.1million decrease in restructuring expenses recorded in 2009 related to a reduction in workforce.See Note3, "Restructuring Expense," for more information. - A $6.1million decrease in labor costs as a result of the reduction in workforce and company-wide furloughs implemented as a part of previously announced cost management efforts. -32- 2009 Compared with 2008 Revenues Regulated natural gas utility segment revenues decreased $788.4million, driven by: · An approximate $648million decrease in revenues as a result of an approximate 30% decrease in the average per-unit cost of natural gas sold by the regulated natural gas utilities during 2009 compared with 2008.For all of Integrys Energy Group's regulated natural gas utilities, prudently incurred natural gas commodity costs are passed directly through to customers in current rates. · An approximate $166million decrease in revenues as a result of lower year-over-year natural gas throughput volumes, driven by: - An approximate $83million decrease related to lower weather-normalized volumes, including residential customer volumes, resulting from customer conservation and efficiency efforts.Lower volumes were also driven by decreased commercial and industrial customer volumes resulting from reduced demand related to changes in customers' plant operations and a decline in customer base at PGL and MGU, both of which Integrys Energy Group attributed to the general economic slowdown. - An approximate $70million decrease as a result of warmer year-over-year weather during the heating season as indicated by the 2.7% decrease in average heating degree days. - An approximate $19million decrease related to a reduction in volumes sold to the electric utility segment driven by the availability of lower cost power from MISO, resulting in a decrease in the need for the electric utility to run its natural gas-fired peaking generation units. - This decrease in revenues was partially offset by the $6million positive impact of decoupling mechanisms that were first effective for PGL and NSG on March1, 2008, and for WPS on January1, 2009.Under decoupling, these utilities are allowed to defer the difference between the actual and rate case authorized delivery charge components of margin from certain customers and adjust future rates in accordance with rules applicable to each jurisdiction. · An approximate $20million year-over-year net decrease in revenues from lower recovery of environmental cleanup expenditures at PGL and NSG related to former manufactured gas plant sites, partially offset by higher recovery of EEP expenses.The EEP program was established in the 2008 PGL and NSG rate cases and is designed to encourage energy efficiency initiatives. · The decrease in revenues was partially offset by the approximate $29million year-over-year net positive impact of natural gas distribution rate cases and changes in rate design at the regulated natural gas utilities.See Note24, "Regulatory Environment," for more information on these rate cases. - Effective January14, 2009, MGU received a final rate order from the MPSC for a natural gas distribution rate increase.On June29, 2009, MERC received a final rate order granting a natural gas distribution rate increase.Prior to this final order, MERC had been granted interim rate relief effective October1, 2008.Together, these rate increases had an approximate $19million positive impact on revenue. - In 2009, PGL and NSG received the full impact of their 2008 natural gas distribution rate orders, which were effective February 14,2008, and drove an approximate $5million increase in revenue year over year. -33- - Effective January1, 2009, the PSCW required WPS to change its retail natural gas distribution rate design which incorporates higher volumetric rates and lower fixed customer charges.In 2009, revenue increased approximately $5million related to this change in rate design. Margins Regulated natural gas utility segment margins decreased $22.7million, driven by: · An approximate $27million year-over-year decrease in margins resulting from the 9.0% decrease in natural gas throughput volumes attributed to the negative impact of the general economic slowdown, customer conservation and efficiency efforts, and warmer year-over-year weather.This decrease in margins includes the impact of decoupling mechanisms that were first effective for PGL and NSG on March1, 2008, and for WPS on January1, 2009.The decoupling mechanism for WPS's natural gas utility includes an annual $8.0million cap for the deferral of any excess or shortfall from the rate case authorized margin.Approximately $7million of additional margin was recognized at WPS due to a shortfall from the rate case authorized margin during 2009. · An approximate $20million year-over-year net decrease in margins due to lower recovery of environmental cleanup expenditures at PGL and NSG related to former manufactured gas plant sites, partially offset by an increase in recovery of EEP expenses.This decrease in margin was offset by a net decrease in operating expense from both the amortization of the related regulatory asset and EEP expenses and, therefore, had no impact on earnings. · An approximate $2million year-over-year decrease in margins at MGU related to an adjustment in the third quarter of 2008 for recovery of natural gas costs in a MPSC proceeding. · The decrease in margins was partially offset by the approximate $29million net positive year-over-year impact of rate orders and impacts of rate design changes at the regulated natural gas utilities. Operating Income (Loss) Operating results at the regulated natural gas utility segment decreased $306.8million, from operating income of $192.2million in 2008, to an operating loss of $114.6million in 2009.This decrease was primarily driven by a year-over-year increase in noncash goodwill impairment losses of $284.6million and the $22.7million decrease in natural gas margin, partially offset by a $0.5million decrease in other operating expenses.See Note9, "Goodwill and Other Intangible Assets," for information related to the goodwill impairment losses recorded in 2009 and 2008. The year-over-year decrease in other operating expenses primarily related to: · An approximate $20million net decrease in amortization of the regulatory asset related to environmental cleanup expenditures of manufactured gas plant sites, partially offset by an increase in EEP expenses.Both of these costs were recovered from customers in rates. · A $17.7million decrease in bad debt expense driven by the impact lower energy prices had on overall accounts receivable balances and the implementation of bad debt expense tracking mechanisms at PGL, NSG, and MGU.PGL and NSG elected during the third quarter of 2009, under a new Illinois state law, to file for recovery from or refund to customers the difference between actual bad debt expense reported as a component of earnings and the bad debt expense included in utility rates retroactive to January1, 2008.Bad debt expense also decreased as a result of MGU's rate order effective January1, 2010, which established a bad debt expense tracking mechanism that allows for the deferral and subsequent recovery or refund of 80% of the difference between actual bad debt write-offs (net of recoveries) and bad debt expense included in utility rates.The bad debt mechanism allowed recovery of a portion of the December31, 2009 accounts receivable reserve representing future bad debt write-offs.The decrease in bad debt expense attributed to the implementation of bad debt expense tracking mechanisms at the natural gas utilities was $9.3million. -34- · These decreases were partially offset by: - A $13.4million increase in employee benefit costs, partially related to an increase in pension expense resulting from negative pension investment returns in 2008, as well as higher health care expenses in 2009. - Restructuring expenses of $6.9million related to a reduction in workforce.See Note3, "Restructuring Expense," for more information. - A $5.5million increase in natural gas maintenance costs, primarily related to increased system inspection and maintenance requirements. - A $5.0million increase in expenses related to workers compensation claims. - A $3.0million charge related to an expected settlement with the ICC at PGL and NSG related to fiscal years 2001 through 2004 natural gas costs.See Note 15, "Commitments and Contingencies," for more information. - A $2.5million increase in amortization of a regulatory asset related to conservation program initiatives. Regulated Electric Utility Segment Operations Year Ended December31 Change in 2010 Over 2009 Change in 2009 Over 2008 Revenues $ $ $ % )% Fuel and purchased power costs )% )% Margins % % Operating and maintenance expense % % Restructuring expense ) - N/A N/A Depreciation and amortization expense % % Taxes other than income taxes )% % Operating income % % Miscellaneous income )% )% Interest expense ) ) ) % % Other expense ) ) ) % % Income before taxes $ $ $ % - % Sales in kilowatt-hours Residential % )% Commercial and industrial % )% Wholesale )% % Other )% )% Total sales in kilowatt-hours % )% Weather – WPS: Heating degree days )% )% Cooling degree days % )% Weather – UPPCO: Heating degree days )% )% Cooling degree days 99 % )% -35- 2010 Compared with 2009 Revenues Regulated electric utility segment revenues increased $37.3million year over year, driven by: · The approximate $21million combined positive impact of retail electric rate increases at both WPS and UPPCO, effective January1, 2010.These rate increases were necessary, in part, for recovery of higher operating expenses (as discussed below). · An approximate $16million increase in revenues due to a 7.5% increase in sales volumes to large commercial and industrial customers at WPS, primarily related to changes in the business operations of these customers year over year. · An approximate $13million increase in revenues due to a 2.7% increase in sales volumes to residential customers and a 0.9% increase in sales volumes to small commercial and industrial customers at WPS, primarily related to warmer year-over-year weather during the cooling season as evidenced by the increase in cooling degree days. · An approximate $4million increase in opportunity sales at WPS, made possible by the availability of low-cost energy from Weston4. · These increases in regulated electric utility segment revenues were partially offset by an approximate $18million decrease in revenues from wholesale customers at WPS, primarily due to lower fuel costs.Fuel costs are passed directly through to wholesale customers in rates. Margins Regulated electric utility segment margins increased $57.9million year over year, driven by: · An approximate $26million increase in margins driven by lower fuel and purchased power costs incurred during 2010 as compared with authorized fuel and purchased power cost recovery rates. · The approximate $21million combined positive impact of retail electric rate increases at both WPS and UPPCO, effective January1, 2010. · An approximate $7million increase in margins due to a 2.7% increase in sales volumes to residential customers at WPS, primarily related to warmer year-over-year weather during the cooling season, as evidenced by the increase in cooling degree days.Margins were impacted by the year-over-year increase in sales volumes because WPS reached the annual $14.0million electric decoupling cap in the second quarter of 2010 and 2009 and remained over the cap through the end of both years.Therefore, no additional decoupling deferral was allowed for additional shortfalls from authorized margin for the remainder of both years.Under decoupling, WPS is allowed to defer (up to the established cap) the difference between its actual margin and the rate case authorized margin recognized from residential and small commercial and industrial customers. · An approximate $7million increase in margins due to a 7.5% increase in sales volumes to large commercial and industrial customers at WPS, primarily related to changes in the business operations of these customers year over year. · These increases in regulated electric utility segment margins were partially offset by an approximate $2million decrease in margins from WPS's wholesale customers, primarily due to a decrease in sales volumes. -36- Operating Income Operating income at the regulated electric utility segment increased $38.2million year over year, driven by the $57.9million increase in margins, partially offset by a $19.7million increase in operating expenses. The year-over-year increase in operating expenses was the result of: · A $13.9million increase in electric transmission expense. · A $12.7million increase in customer assistance expense related to payments made to the Focus on Energy program, which helps residents and businesses install cost-effective, energy-efficient, and renewable energy products. · A $4.4million increase in depreciation and amortization expense, primarily related to the Crane Creek Wind Farm being placed in service for accounting purposes in December2009. · A $3.9million increase in stock-based compensation expense.See Note20, "Stock-Based Compensation," for more information. · A $3.6million increase in employee benefit costs, primarily related to an increase in pension and other postretirement benefit expenses, driven by the amortization of negative investment returns on plan assets from prior years. · These increases in regulated electric utility operating expenses were partially offset by: - An $8.9million year-over-year decrease in restructuring expenses related to a reduction in workforce.See Note3, "Restructuring Expense," for more information. - A $6.2million decrease in labor costs, driven by the reduction in workforce and company-wide furloughs implemented as part of previously announced cost management efforts. - A $2.1million decrease in electric maintenance expense at WPS, primarily related to a greater number of planned outages at its generation plants during 2009 compared with 2010. Other Expense Other expense at the regulated electric utility segment increased $5.6million year over year, driven by a decrease in AFUDC, primarily related to the construction of the Crane Creek Wind Farm in 2009. 2009 Compared with 2008 Revenues Regulated electric utility segment revenues decreased $27.3million year over year, driven by: · A 5.5% decrease in commercial and industrial sales volumes and a 0.7% decrease in residential sales volumes, which resulted in an approximate $23million year-over-year decrease in revenues, after the impact of decoupling.The primary drivers of the decrease were: - An approximate $31million year-over-year decrease due to lower demand related to changes in commercial and industrial customers' plant operations, which Integrys Energy Group attributed mainly to the general economic slowdown. - An approximate $6million decrease primarily related to cooler year-over-year weather during the cooling season as evidenced by the decrease in cooling degree days at both WPS and UPPCO. -37- - These decreases in volumes were partially offset by the $14.0million impact that decoupling, which went into effect on January1, 2009, had on WPS's revenue.The four-year pilot program for electric decoupling has an annual $14.0million cap for the deferral of any excess or shortfall from the rate case authorized margin.This cap was reached during the second quarter of 2009; therefore, no additional decoupling deferral was allowed for additional shortfalls from authorized margin for the second half of the year. · An approximate $22million year-over-year reduction in revenues related to refunds due to customers in both 2009 and 2008 related to WPS's over-collection of fuel costs.On April 23, 2009, the PSCW made 2009 fuel cost recovery subject to refund, effective April 25, 2009, as actual and projected fuel costs for the remainder of the year were estimated to be below the 2% fuel window.See Note24, "Regulatory Environment," for more information on WPS's fuel window. · An approximate $14million year-over-year decrease in opportunity sales driven by lower demand and the availability of lower cost power from the MISO market. · These decreases in regulated electric utility segment revenues were partially offset by: - An approximate $19million increase in revenues driven by higher wholesale volumes due to an increase in contracted sales volumes to a large wholesale customer and an increase in the wholesale demand rate, effective January1, 2009, to recover costs related to Weston 4. - An approximate $15million increase in revenues from the combined effect of the July4, 2008 fuel surcharge, a portion of which was incorporated into WPS's 2009 non-fuel base retail electric rates, and the full year's benefit of the 2008 retail electric rate increase, effective January16,2008, for WPS. Margins The regulated electric utility segment margins increased $39.7million year over year, driven by: · An approximate $20million year-over-year increase in margins from wholesale customers related to increases in contracted sales volumes with an existing customer and an increase in the wholesale demand rate, effective January1, 2009, to recover costs related to Weston4. · An approximate $14million year-over-year increase in margins from the combined effect of the July4,2008 fuel surcharge, a portion of which was incorporated into WPS's 2009 non-fuel base retail electric rates, and the full year's benefit of the 2008 retail electric rate increase, effective January16,2008, for WPS. · An approximate $11million year-over-year increase in WPS's regulated electric utility margins due to fuel and purchased power costs that were approximately $12million lower than what was recovered in rates during 2009, compared with fuel and purchased power costs that were approximately $1million lower than what was recovered in rates during 2008. · The increase in margins was partially offset by an approximate $4million year-over-year decrease in margin, after the impact of the WPS decoupling mechanism, caused by a 4.3% year-over-year decrease in sales volumes to residential and commercial and industrial customers.The $14.0million impact of decoupling partially offset the approximate $18million decrease in margins due to lower sales volumes, which was attributed to the general economic slowdown and cooler year-over-year weather during the cooling season. -38- Operating Income Operating income at the regulated electric utility segment increased $6.1million year over year, driven by the $39.7million increase in margins, partially offset by a $33.6million increase in operating expenses. The year-over-year increase in operating expenses was driven by: · $8.6million in restructuring expenses related to a reduction in workforce.See Note3, "Restructuring Expense," for more information. · An $8.2million increase in electric maintenance expenses at WPS, primarily related to a greater number of planned outages at the generation plants during 2009, compared with 2008. · An $8.1million increase in employee benefit costs, primarily related to an increase in pension expense driven partially by negative pension investment returns in 2008, as well as higher health care expenses in 2009. · A $5.6million increase in depreciation and amortization expense at WPS, primarily related to Weston4 being placed in service for accounting purposes in April 2008. Other Expense Other expense at the regulated electric utility segment increased $6.1million year over year, driven by: · A $4.9million increase in interest expense, primarily related to increased long-term borrowings at WPS in December2008.The additional borrowings were utilized to fund various construction projects, most notably the Crane Creek wind generation project in Iowa. · A $2.5million decrease in interest earned on the transmission facilities WPS funded on ATC's behalf.WPS was reimbursed by ATC for these transmission facilities in April 2008. Electric Transmission Investment Segment Operations 2010 Compared with 2009 Miscellaneous Income Miscellaneous income at the electric transmission investment segment increased $2.3million during 2010, compared with 2009, due to an increase in income from Integrys Energy Group's approximate 34% ownership interest in ATC.The increase in income was driven by returns earned by ATC on increased investment in transmission equipment and facilities for improved reliability. 2009 Compared with 2008 Miscellaneous Income Miscellaneous income at the electric transmission investment segment increased $9.2million during 2009 compared with 2008, due to an increase in income from Integrys Energy Group's approximate 34% ownership interest in ATC.The increase in income was driven by returns earned by ATC on increased investment in transmission equipment and facilities for improved reliability. -39- Integrys Energy Services Nonregulated Segment Operations Year Ended December31 (Millions, except natural gas sales volumes) 2009 (3) Change in 2010 Over 2009 Change in 2009 Over 2008 Revenues $ $ $ )% )% Cost of fuel, natural gas, and purchased power )% )% Margins )% % Margin Detail Realized retail electric margins % % Realized wholesale electric margins ) (2) N/A % Realized energy asset margins )% % Fair value adjustments ) % N/A Electric and other margins ) )% N/A Realized retail natural gas margins )% % Realized wholesale natural gas margins ) N/A )% Lower-of-cost-or-market inventoryadjustments ) )% N/A Fair value adjustments ) N/A N/A Natural gas margins )% % Operating and maintenance expense )% % Impairment losses on property, plant, and equipment % % Restructuring expense - )% N/A Net loss on Integrys Energy Services' dispositions related to strategy change - )% N/A Depreciation and amortization )% % Taxes other than income taxes )% )% Operating income(expense) ) )% N/A Miscellaneous income % )% Interest expense ) ) ) )% % Other income (expense) ) ) N/A % Income (loss) before taxes $ $ $ ) )% N/A Physically settled volumes Retail electric sales volumes in kwh )% )% Wholesale electric sales volumes in kwh )% )% Retail natural gas sales volumes in bcf )% )% Wholesale natural gas sales volumes in bcf )% )% kwh – kilowatt-hours bcf – billion cubic feet This amount includes negative margin of $1.4million related to the settlement of retail supply contracts in connection with Integrys Energy Services' strategy change. This amount includes negative margin of $9.3million related to the settlement of wholesale supply contracts in connection with Integrys Energy Services' strategy change. Certain amounts have been retrospectively adjusted due to a change in accounting policy in the fourth quarter of 2010.See Note 1(d), "Change in Accounting Policy," for more information. 2010 Compared with 2009 Revenues Revenues decreased $2,170.3million during 2010, compared with 2009, as a result of Integrys Energy Group's decision to reduce the scale, scope, and risk attributes of Integrys Energy Services by focusing on selected retail electric and natural gas markets in the United States and investments in energy assets with renewable attributes.See Note4, "Dispositions," for a discussion of the dispositions completed in connection with Integrys Energy Services' strategy change.Also contributing to the decrease in revenues were lower energy prices, as the average market price of natural gas and electricity decreased approximately 7% and 4% respectively, year over year. -40- Margins Integrys Energy Services' margins decreased $88.5million during 2010, compared with 2009.The significant items contributing to the change in margins were as follows: Electric and Other Margins Realized retail electric margins Realized retail electric margins increased $3.4million during 2010, compared with 2009, driven by: ● A $9.2million increase in margins in the Illinois market, primarily driven by a change in pricing methodology and customer mix that was implemented as part of Integrys Energy Services' strategy change. ● A $5.5million increase in margins in the Michigan market.This increase was driven by higher sales volumes due to increased marketing efforts. ● The above increases in realized retail electric margins were partially offset by a $9.0million decrease in margins related to the sale of the Texas retail electric business in June 2010, driven by reduced sales volumes and a $1.4million decrease related to the settlement of supply contracts.See Note4, "Dispositions," for a discussion of this sale. Realized wholesale electric margins Realized wholesale electric margins decreased $48.5million year over year, including negative margins of $9.3 million in 2010 related to the settlement of wholesale supply contracts in connection with Integrys Energy Services' strategy change.Wholesale transactions and structured origination activity were significantly scaled back in conjunction with Integrys Energy Services' sale of substantially all of its United States wholesale electric marketing and trading business, which was completed in February 2010.See Note4, "Dispositions,"for more information on Integrys Energy Services' sale of its United States wholesale electric marketing and trading business. Fair value adjustments Integrys Energy Services' electric margins from fair value adjustments increased $6.1million year over year.Fair value adjustments required under derivative accounting rules primarily relate to derivative electric supply contracts used to economically hedge risks associated with electric sales contracts. Natural Gas Margins Realized retail natural gas margins Realized retail natural gas margins decreased $18.7million during 2010, compared with 2009, driven by: ● A $7.6million decrease driven by reduced sales volumes due to the sale of Integrys Energy Services' Canadian retail natural gas portfolio in September 2009.See Note4, "Dispositions," for a discussion of this sale. ● A $7.5million decrease in margins in the Illinois market, primarily due to the negative year-over-year impact of the withdrawal of a significant amount of natural gas from storage in the first half of 2009, resulting in higher realized margins during that period.Also contributing to the decrease were lower sales volumes resulting from Integrys Energy Services' strategy change. -41- Realized wholesale natural gas margins Realized wholesale natural gas margins decreased $44.1million year over year due to Integrys Energy Services completing the sale of substantially all of its wholesale natural gas business in December2009.Additional components of the wholesale natural gas business were sold in March 2010 and May 2010.The remaining realized wholesale natural gas activity at Integrys Energy Services is related to residual contracts that will settle in the first half of 2011.The risks associated with these residual contracts are economically hedged.See Note4, "Dispositions,"for more information on Integrys Energy Services' sale of its wholesale natural gas business. Lower-of-cost-or-market inventory adjustments Integrys Energy Services' physical natural gas inventory is valued at lower-of-cost-or-market.When the market price of natural gas is lower than the carrying value of the inventory, write-downs are recorded within margins to reflect inventory at the end of the period at its net realizable value.The lower-of-cost-or-market inventory write-downs are offset by higher margins in future periods as the inventory that was written down is sold.The $148.6 million year over year decrease in margins from lower-of-cost-or-market inventory adjustments was driven by a lower volume of inventory withdrawn from storage in 2010 for which write-downs had previously been recorded. Fair value adjustments Integrys Energy Services' natural gas margins from fair value adjustments increased $165.3million year over year.Fair value adjustments required under derivative accounting rules primarily relate to financial instruments used to economically hedge risks associated with natural gas storage and transportation activity. Operating Income Integrys Energy Services' operating income decreased $22.1million year over year, driven by the $88.5million decrease in margins discussed above, and a $43.2million noncash impairment loss related to three natural gas-fired generation plants in the third quarter of 2010.These decreases were partially offset by a $71.0million decrease in operating and maintenance expense, an $18.9million decrease in restructuring expense, and a $14.8million decrease in the net loss on Integrys Energy Services' dispositions related to its strategy change (which primarily resulted from mark-to-market timing differences that have historically caused earnings volatility at Integrys Energy Services). The decrease in operating and maintenance expense was driven by: ● A $46.0million year-over-year decrease in employee payroll and benefit related expenses, primarily due to the reduction in workforce associated with Integrys Energy Services' strategy change. ● A $10.5million year-over-year decrease in bad debt expense driven by the partial recovery in 2010 of receivables fully reserved in prior years, and a decrease in reserves resulting from reduced business activity. ● The $9.0million positive year-over-year impact of a fee incurred in the second quarter of 2009 related to an agreement with a counterparty that enabled Integrys Energy Services to reduce collateral support requirements. ● An $8.0million year-over-year decrease in broker commissions, contractor expenses, and various other fees, resulting from reduced business activity associated with Integrys Energy Services' strategy change. ● The above decreases in operating and maintenance expense were partially offset by $8.1million of intercompany fees related to a credit agreement established in 2010 with the holding company. -42- Other Income (Expense) Integrys Energy Services' other income increased $9.5million year over year, driven by a $4.3million gain reclassified from accumulated other comprehensive income in 2010 related to foreign currency translation adjustments recorded in prior periods, as well as a $6.4million decrease in interest expense driven by reduced business size, as a result of Integrys Energy Services' strategy change. 2009 Compared with 2008 Revenues · Revenues decreased $5,741.2million in 2009, compared with 2008, primarily due to: - Lower energy prices, as the average market price of natural gas and electricity decreased approximately 45% and 40% year over year, respectively. - Lower sales volumes, as wholesale transactions were scaled back in conjunction with the global credit crisis in the latter half of 2008 and Integrys Energy Services' strategy change and ultimate decision to exit its wholesale natural gas and electric businesses. Margins Integrys Energy Services' margins increased $212.2million in 2009, compared with 2008.The significant items contributing to the change in margin were as follows: Electric and Other Margins Realized retail electric margins The realized retail electric margin increased $19.7million year over year, driven by: ● A $14.1million increase in the more mature markets, such as Illinois and NewYork, as Integrys Energy Services realized the benefits of including higher capital costs in its pricing in the first half of the year. ● A $6.5million increase from operations in the Texas market.This increase was a result of the positive year-over-year impact of lower ancillary service costs compared to the prior year and the effects of Hurricane Ike in the third quarter of 2008.Hurricane Ike disrupted the electric infrastructure in Texas for a period of time, causing some of Integrys Energy Services' customers to be without electricity or buy only a fraction of their normal energy usage during that period. Realized wholesale electric margins Realized wholesale electric margins increased $9.4million year over year.In general, realized margins are impacted by transaction activity in prior periods, as Integrys Energy Services recognizes realized margin when the contracts actually settle, which typically occurs over a 12-to 24-month period from the time the contract was actually entered into.In 2009, realized margins benefited from the settlement of contracts that were entered into prior to the implementation of Integrys Energy Services' strategy change. Wholesale transactions and structured origination activity were scaled back in conjunction with the global credit crisis in the latter half of 2008 and continued to be scaled back with Integrys Energy Services' strategy change and ultimate decision to exit its wholesale electric business. -43- Fair value adjustments Integrys Energy Services' electric margins from fair value adjustments increased $167.3million year over year.Fair value adjustments required under derivative accounting rules primarily relate to derivative electric supply contracts used to economically hedge risks associated with electric sales contracts.The fair value adjustments recorded in 2009 include margin reductions of $2.0million related to the settlement of derivative contracts entered into with the purchaser of the Canadian electric power portfolio, as discussed in Note4, "Dispositions." Natural Gas Margins Realized retail natural gas margins Realized retail natural gas margins increased $17.2million, due to Integrys Energy Services' withdrawal of a significant amount of natural gas during 2009 in order to improve its liquidity position, recognizing realized gains on these natural gas storage withdrawals.Also, per-unit retail natural gas margins were higher year over year as more recently contracted sales commitments reflect increased business risk and financing costs in the pricing.Offsetting the increase was a decrease in Integrys Energy Services' natural gas sales volumes year over year.Integrys Energy Services significantly reduced the number of natural gas storage transactions entered into as Integrys Energy Group implemented its strategy change for its nonregulated energy services business segment. Realized wholesale natural gas margins Realized wholesale natural gas margins decreased $23.3million year over year.Wholesale natural gas transactions were scaled back in conjunction with the global credit crisis in the latter half of 2008 and Integrys Energy Services' strategy change and ultimate decision to exit its wholesale natural gas business.The reduced activity had a negative impact on realized margins in 2009. Lower-of-cost-or-market inventory adjustments The combination of lower-of-cost-or-market inventory write-downs and withdrawals of natural gas from storage for which write-downs had previously been recorded resulted in a $322.7million year-over-year increase in natural gas margins.The average market price of natural gas decreased approximately 5% during 2009 and decreased approximately 22% during 2008, driving a positive year-over-year change in natural gas margins of $129.2million related to lower-of-cost-or-market inventory write-downs.The natural gas withdrawn from storage and sold to customers in 2009 had a $193.5million lower cost basis as a result of lower-of-cost-or-market inventory write-downs recorded in prior periods. Fair value adjustments Integrys Energy Services' natural gas margins from fair value adjustments decreased $310.2million year over year.Fair value adjustments required under derivative accounting rules primarily relate to financial instruments used to economically hedge risks associated with natural gas storage and transportation activity.The fair value adjustments recorded in 2009 include a net increase in margin of $14.4million related to the settlement of derivative contracts entered into with the purchasers of the wholesale natural gas marketing business and the Canadian natural gas portfolio, as discussed in Note4, "Dispositions." -44- Operating Income (Loss) Integrys Energy Services' operating income increased $144.4million year over year.This increase resulted from the $212.2million increase in margin discussed above, partially offset by losses of $28.9million related to dispositions completed in connection with the strategy change; $27.2million of restructuring expenses, which included employee-related costs, the write-off of capitalized development costs related to software that will not be utilized because of the restructuring, and consulting and legal fees; a $7.4million increase in operating and maintenance expense; and a $4.5million increase in depreciation and amortization expense primarily related to renewable energy asset additions. The increase in operating and maintenance expense was driven by a one-time $9.0million novation fee related to an agreement with a counterparty that enabled Integrys Energy Services to reduce collateral support requirements. See Note3, "Restructuring Expense," for a discussion of restructuring charges. Holding Company and Other Segment Operations Change in Change in Year Ended December31 2010 Over 2009 Over (Millions) Operating income (loss) $ $ ) $ ) N/A % Other expense ) ) ) )% % Net loss before taxes $ ) $ ) $ ) )% % 2010 Compared with 2009 Operating Income (Loss) Operating income at the holding company and other segment increased $10.2million, driven by $8.1million of intercompany fees charged by the holding company to Integrys Energy Services related to a credit agreement established in 2010. Other Expense Other expense at the holding company and other segment decreased $12.2million, driven by a $14.6million decrease in external interest expense. 2009 Compared with 2008 Operating Income (Loss) Operating loss at the holding company and other segment increased $1.2million during 2009 compared with 2008, driven by restructuring expenses related to Integrys Energy Group's reduction in workforce, and by a decrease in operating income from MERC's nonutility home services business. Other Expense Other expense at the holding company and other segment increased $4.9million during 2009 compared with 2008, driven by a $4.3million increase in interest expense at the holding company primarily due to an increase in long-term borrowings in the second quarter of 2009 and an increase in the amortization of deferred financing fees related to credit facilities entered into in the second quarter of 2009 and the fourth quarter of 2008, partially offset by a decrease in interest expense on commercial paper. -45- Provision for Income Taxes Year Ended December31 * * Effective Tax Rate % % % * Percentages have been retrospectively adjusted due to a change in accounting policy in 2010.See Note1(d), "Change in Accounting Policy," for more information. 2010 Compared with 2009 The effective tax rate for 2010 decreased compared with 2009 primarily because a significant portion of Integrys Energy Group's $291.1million noncash pre-tax goodwill impairment loss recorded in 2009 was not deductible for tax purposes.Also contributing to the change in the year-over-year effective tax rate was the elimination of the deductibility of prescription drug payments to retirees, to the extent those payments will be offset by the receipt of the Medicare Part D subsidy, as mandated in the 2010 federal health care legislation.See "Liquidity and Capital Resources, Other Future Considerations – Federal Health Care Reform" for more information.As a result of this legislation, Integrys Energy Group expensed $10.8million of noncash deferred income tax benefits during 2010, which were previously recognized as a reduction in the provision for income taxes.This amount excluded $1.0million for which UPPCO was authorized recovery from ratepayers. 2009 Compared with 2008 The effective tax rate for 2009 increased compared with 2008 primarily because a significant portion of Integrys Energy Group's $291.1million noncash pre-tax goodwill impairment loss was not deductible for tax purposes.Although Integrys Energy Group had $13.4million of income before taxes for 2009, it recorded an $83.7million provision for income taxes because $186.2million of the total pre-tax goodwill impairment loss was not deductible for income tax purposes. Discontinued Operations, Net of Tax 2010 Compared with 2009 Income from discontinued operations, net of tax, decreased $2.6million in 2010 compared with 2009. During 2009, Integrys Energy Services recognized a $3.9million ($2.4million after tax) gain on the sale of its energy management consulting business in discontinued operations.During 2010, Integrys Energy Services recorded a $0.2million after-tax gain in discontinued operations when contingent payments were earned related to the sale of this business. 2009 Compared with 2008 Income from discontinued operations, net of tax, decreased $1.9million in 2009 compared with 2008. During 2009, Integrys Energy Services completed the sale of its energy management consulting business.The gain on the sale of this business recorded in discontinued operations was $3.9million ($2.4million after tax). During 2008, Integrys Energy Services recognized a $6.3million ($3.8million after tax) gain on the sale of its subsidiary, Mid-American Power, LLC, in discontinued operations when a contingent payment was earned. For more information on the discontinued operations discussed above, see Note4, "Dispositions," and Note25, "Segments of Business." -46- BALANCE SHEET Cash and cash equivalents increased $134.5million, from $44.5million at December31, 2009, to $179.0million at December31, 2010.For a detailed explanation of the change in the cash and cash equivalents balance, see "Liquidity and Capital Resources." Collateral on deposit decreased $151.6million (82.0%), from $184.9million at December31, 2009, to $33.3million at December31, 2010.Collateral on deposit at Integrys Energy Services decreased $155.9million, driven by reduced business size as a result of its strategy change. At December31, 2010, compared to December31, 2009, total assets from risk management activities decreased $1,991.2million (85.9%) and total liabilities from risk management activities decreased $2,000.9million (83.7%).At Integrys Energy Services, total assets from risk management activities decreased $1,988.0million and total liabilities from risk management activities decreased $2,000.0million, driven by reduced business size as a result of its strategy change. Detailed explanations for changes in the short-term and long-term debt balances year over year are included in Note11, "Short-Term Debt and Lines of Credit," and Note12, "Long-Term Debt." Detailed explanations for changes in the deferred income taxes balances year over year are included in Note14, "Income Taxes." Asset retirement obligations increased $126.1million (64.7%) from $194.8million at December31, 2009, to $320.9million at December31, 2010.Asset retirement obligations increased $123.7million at PGL due to revisions made to estimated cash flows related to asset retirement obligations for natural gas distribution pipes.See Note13, "Asset Retirement Obligations," for more information. LIQUIDITY AND CAPITAL RESOURCES Integrys Energy Group believes that its cash balances, liquid assets, operating cash flows, access to equity and debt capital markets, and available borrowing capacity provide adequate resources to fund ongoing operating requirements and future capital expenditures related to expansion of existing businesses and development of newprojects.Integrys Energy Group's borrowing costs can be impacted by short-term and long-term debt ratings assigned by independent credit rating agencies, as well as the market rates for interest.Integrys Energy Group's operating cash flows and access to capital markets can be impacted by macroeconomic factors outside of its control. Operating Cash Flows 2010 Compared with 2009 Net cash provided by operating activities was $725.2million during 2010, compared with $1,606.3million during 2009.The $881.1million year-over-year decrease in net cash provided by operating activities was mainly driven by: · A $746.5million net decrease in cash provided by working capital, driven by: - A $767.2million year-over-year decrease in cash generated from customer collections, primarily due to the Integrys Energy Services strategy change, as well as lower year-over-year natural gas prices, which impacted both the regulated natural gas segment and Integrys Energy Services. - A $393.0million year-over-year decrease in cash generated from reduced inventory levels, mainly the result of the withdrawal of a significant amount of natural gas from storage at Integrys Energy Services during 2009 in order to improve its liquidity position. -47- - Partially offsetting these changes was a $578.9million year-over-year decrease in cash used to pay accounts payable balances, driven by smaller accounts payable balances at Integrys Energy Services as a result of the strategy change, as well as lower year-over-year natural gas prices. - Also offsetting these changes was a year-over-year increase in cash flows of $118.1million due to a decrease in cash collateral provided to counterparties, due primarily to the change in Integrys Energy Services' business related to its strategy change. · A $175.8 million year-over-year increase in deferred income taxes and investment tax credits, primarily driven by a change in tax accounting related to capitalization of overhead costs and legislation providing for bonus depreciation during 2010. · A $148.5million year-over-year increase in contributions to pension and other postretirement benefit plans. 2009 Compared with 2008 Net cash provided by operating activities was $1,606.3million during 2009, compared with net cash used for operating activities of $250.0million during 2008.The $1,856.3million year-over-year increase in net cash provided by operating activities was mainly driven by a $1,734.8million decrease in working capital requirements, partially due to a $444.1million decrease in inventories during 2009, compared with a $312.0million increase in inventories during 2008.This change was primarily a result of an increase in natural gas withdrawn from storage in 2009 due to the previously announced strategy change at Integrys Energy Services, as well as lower year-over-year natural gas prices.Also contributing to the decrease in working capital requirements was an $864.8million decrease in accounts receivables and accrued unbilled revenues during 2009, compared with a $207.7million increase in accounts receivables and accrued unbilled revenues during 2008, primarily the result of lower natural gas prices and the Integrys Energy Services strategy change.Additionally, during 2009, Integrys Energy Group had a $45.5million net return of margin from various exchanges, compared with the net payment of $239.2million of margin posted to various exchanges during 2008, primarily due to the strategy change.Partially offsetting these changes was a $604.7million decrease in accounts payable during 2009, compared with a $53.2million decrease in accounts payable during 2008, primarily the result of lower natural gas prices. Investing Cash Flows 2010 Compared with 2009 Net cash used for investing activities was $199.7million during 2010, compared with $440.7million during 2009.The $241.0million year-over-year decrease in net cash used for investing activities was primarily driven by a $185.4million year-over-year decrease in cash used to fund capital expenditures (discussed below), as well as a $27.2million year-over-year decrease in capital contributions to equity method investments during 2010, mainly related to ATC capital contributions.Also contributing to the year-over-year decrease in net cash used for investing activities was a year-over-year increase in proceeds received from the sale or disposal of assets, primarily related to Integrys Energy Services' strategy change.For more information on these dispositions, see Note 4, "Dispositions." 2009 Compared with 2008 Net cash used for investing activities was $440.7million during 2009, compared with $452.2million during 2008.The $11.5million year-over-year decrease in net cash used for investing activities was primarily driven by the $88.6million decrease in cash used to fund capital expenditures (discussed below) and the payment of $17.4million in 2008 related to WPS's funding of the construction of the transmission facilities required to support Weston 4, partially offset by the 2008 reimbursement of $99.7million from ATC related to WPS's construction of the transmission facilities required to support Weston 4. -48- Capital Expenditures Capital expenditures by business segment for the years ended December31 were as follows: Reportable Segment (millions) Electric utility $ $ $ Natural gas utility Integrys Energy Services Holding company and other Integrys Energy Group consolidated $ $ $ The decrease in capital expenditures at the electric utility segment in 2010 compared with 2009 was primarily due to decreased expenditures related to the Crane Creek Wind Farm project, which was placed in service for accounting purposes in December2009.The decrease in capital expenditures at the holding company and other segment was mainly due to lower expenditures in 2010 related to software projects. The increase in capital expenditures at the electric utility segment in 2009 compared with 2008 was primarily due to the Crane Creek Wind Farm project, partially offset by the year-over-year decrease in capital expenditures associated with Weston 4.The decrease in capital expenditures at the natural gas utility segment in 2009 compared with 2008 was primarily due to a decrease in costs related to the construction of natural gas laterals that connected WPS's natural gas distribution system to the Guardian II natural gas pipeline, which was completed in February 2009.The decrease in capital expenditures at Integrys Energy Services in 2009 compared with 2008 was primarily driven by fewer expenditures related to renewable energy projects in 2009 compared with 2008. Financing Cash Flows 2010 Compared with 2009 Net cash used for financing activities was $391.4million during 2010, compared with $1,378.4million during 2009.The $987.0million year-over-year decrease in net cash used for financing activities was primarily driven by: · A $761.5million year-over-year decrease in the net repayment of short-term borrowings. · A $298.6million decrease due to net natural gas loan proceeds at Integrys Energy Services of $15.4million during 2010, compared with the net repayment of $283.2 million of natural gas loans during 2009. · Partially offsetting these changes were $157.8million of payments made during 2010 to buyers of the wholesale natural gas and electric businesses and payments for settlement of out-of-the-money transactions that were executed at the time of sale, compared with $33.9million of proceeds received upon the sale of substantially all of the wholesale natural gas business during 2009. The out-of-the-money transactions were replacement supply trades for the retained retail operations and were transacted at the original transfer price between Integrys Energy Services’ wholesale and retail businesses.Payments made to the buyers to settle the replacement supply contracts were funded with proceeds received from the settlement of the related retail electric and retail natural gas sales contracts. -49- 2009 Compared with 2008 Net cash used for financing activities was $1,378.4million during 2009, compared with net cash provided by financing activities of $911.3million during 2008.The $2,289.7million year-over-year increase in net cash used for financing activities was primarily driven by $973.6million of net repayments of short-term debt and notes payable in 2009, compared with $725.4million of net short-term and notes payable borrowings in 2008.The repayments in 2009 were made possible by the increase in net cash provided by operating activities.Also, as a result of the previously announced strategy change at Integrys Energy Services, fewer structured natural gas loan agreements were entered into in 2009, compared with 2008, resulting in a $368.4million year-over-year decrease in proceeds from the sale of borrowed natural gas.Additionally, Integrys Energy Services had a $188.0million year-over-year increase in the purchase of natural gas to repay structured natural gas loan agreements, many of which were entered into in 2008. Significant Financing Activities The quarterly common stock dividend per share in 2010 remained the same as in 2009.In February 2009, Integrys Energy Group increased its quarterly common stock dividend to 68 cents per share. Beginning February 11, 2010, Integrys Energy Group issued new shares of common stock to meet the requirements of its Stock Investment Plan, Dividend Reinvestment Plan, and certain stock-based employee benefit and compensation plans.From January1, 2010 to February 10, 2010, and during 2009, Integrys Energy Group purchased shares of its common stock on the open market to meet the requirements of these plans. Integrys Energy Group had no outstanding commercial paper borrowings at December31, 2010, and $212.1million at December31, 2009.Integrys Energy Group had short-term notes payable outstanding of $10.0million at December31, 2010, and 2009.Integrys Energy Group had no borrowings under revolving credit facilities at December31,2010, and 2009.See Note11, "Short-Term Debt and Lines of Credit," for more information. For information on the issuance and redemption of long-term debt at Integrys Energy Group and its subsidiaries, see Note12, "Long-Term Debt." Credit Ratings Integrys Energy Group uses internally generated funds, commercial paper borrowings, and other short-term borrowings to satisfy most of its capital requirements.Integrys Energy Group also periodically issues long-term debt and common stock to reduce short-term debt, maintain desired capitalization ratios, and fund future growth. Integrys Energy Group, WPS, and PGL have their own commercial paper borrowing programs. WPS periodically issues long-term debt and receives equity contributions from Integrys Energy Group to reduce short-term debt, fund future growth, and maintain capitalization ratios as authorized by the PSCW. PGL and NSG periodically issue long-term debt in order to reduce short-term debt, refinance maturing securities, maintain desired capitalization ratios, and fund future growth.The specific forms of long-term financing, amounts, and timing depend on business needs, market conditions, and other factors. -50- The current credit ratings for Integrys Energy Group, WPS, PGL, and NSG are listed in the table below. Credit Ratings Standard & Poor's Moody's Integrys Energy Group Issuer credit rating BBB+ N/A Senior unsecured debt BBB Baa1 Commercial paper A-2 P-2 Credit facility N/A Baa1 Junior subordinated notes BBB- Baa2 WPS Issuer credit rating A- A2 First mortgage bonds N/A Aa3 Senior secured debt A Aa3 Preferred stock BBB Baa1 Commercial paper A-2 P-1 Credit facility N/A A2 PGL Issuer credit rating BBB+ A3 Senior secured debt A- A1 Commercial paper A-2 P-2 NSG Issuer credit rating BBB+ A3 Senior secured debt A A1 Credit ratings are not recommendations to buy or sell securities and are subject to change, and each rating should be evaluated independently of any other rating. On January21, 2011, Standard & Poor's revised the outlook for Integrys Energy Group, PGL, and NSG to "positive" from "stable."According to Standard & Poor's, the revised outlook reflects their view that there is at least a one-in-three probability that Integrys Energy Group will improve its business risk profile over the intermediate term and maintain its improved financial measures despite its increased capital spending.WPS's outlook remains "stable." On May27, 2010, Moody's revised the outlook for Integrys Energy Group and all of its subsidiaries to "stable" from "negative."According to Moody's, the revised outlook reflected a reduced business risk profile driven by the recently completed restructuring of Integrys Energy Services into a smaller segment with significantly reduced collateral requirements.Moody's also raised the following ratings of Integrys Energy Group's subsidiaries: · The senior secured debt rating and first mortgage bonds rating of WPS were raised from "A1" to "Aa3." · The senior secured debt ratings of PGL and NSG were raised from "A2" to "A1." According to Moody's, the upgrade follows the August 2009 upgrade of the senior secured ratings of the majority of its investment grade regulated utilities (issuers with negative outlooks were excluded from the August 2009 upgrade). -51- Future Capital Requirements and Resources Contractual Obligations The following table shows the contractual obligations of Integrys Energy Group, including its subsidiaries, as of December31, 2010. Payments Due By Period (Millions) Total Amounts Committed 2012 to 2013 2014 to 2015 2016 and Thereafter Long-term debt principal and interest payments (1) $ Operating lease obligations Commodity purchase obligations (2) Purchase orders (3) - - Pension and other postretirement funding obligations (4) Uncertain tax positions (5) - - - Total contractual cash obligations $ Represents bonds issued, notes issued, and loans made to Integrys Energy Group and its subsidiaries.Integrys Energy Group records all principal obligations on the balance sheet.For purposes of this table, it is assumed that the current interest rates on variable rate debt will remain in effect until the debt matures. Energy supply contracts at Integrys Energy Services included as part of commodity purchase obligations are generally entered into to meet obligations to deliver energy to customers.The utility subsidiaries expect to recover the costs of their contracts in future customer rates. Includes obligations related to normal business operations and large construction obligations. Obligations for pension and other postretirement benefit plans, other than the Integrys Energy Group Retirement Plan, cannot reasonably be estimated beyond 2013. The obligation for the liability of $27.1 million related to uncertain tax positions that extend beyond 2011 is not reflected in the table as the amount and timing of the payments are uncertain.See Note 14, "Income Taxes," for more information on uncertain tax positions. The table above does not reflect any payments related to the manufactured gas plant remediation liability of $642.5million at December31, 2010, as the amount and timing of payments are uncertain.Integrys Energy Group anticipates incurring costs annually to remediate these sites, but management believes that any costs incurred for environmental activities relating to former manufactured gas plant operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates for WPS, MGU, PGL, and NSG.See Note15, "Commitments and Contingencies," for more information about environmental liabilities. -52- Capital Requirements As of December31, 2010, capital expenditures by company for the three-year period 2011 through 2013 were anticipated to be as follows: (Millions) WPS Environmental projects $ Electric and natural gas distribution projects Electric and natural gas delivery and customer service projects Other projects UPPCO Repairs and safety measures at hydroelectric facilities Other projects MGU Natural gas pipe distribution system, underground natural gas storage facilities, and other projects MERC Natural gas pipe distribution system and other projects PGL Natural gas pipe distribution system, underground natural gas storage facilities, and other projects (1) NSG Natural gas pipe distribution system and other projects Integrys Energy Services Solar and other projects (2) IBS Corporate services infrastructure projects Total capital expenditures $ Includes approximately $300million of incremental expenditures related to the accelerated replacement of cast iron mains at PGL in 2011, 2012, and 2013.On January21, 2010, the ICC approved a rider mechanism to allow PGL to recover these incremental costs.See Note24, "Regulatory Environment," for more information. Includes approximately $90million of equity capital expected to be contributed through 2012 to INDU Solar Holdings, LLC, which was created in October 2010 through wholly owned subsidiaries of both Integrys Energy Services and Duke Energy Generation Services to build and finance distributed solar projects throughout the United States. Integrys Energy Group expects to provide additional capital contributions to ATC (not included in the above table) of approximately $10million in 2011, $10million in 2012, and $5million in 2013. All projected capital and investment expenditures are subject to periodic review and may vary significantly from the estimates depending on a number of factors, including, but not limited to, industry restructuring, regulatory constraints and requirements, changes in tax laws and regulations, acquisition and development opportunities, market volatility, and economic trends. -53- Capital Resources Management exercises discretion regarding the liquidity and capital resource needs of its business segments.This includes the ability to prioritize the use of capital and debt capacity, to determine cash management policies, to utilize risk management policies to hedge the impact of volatile commodity prices, and to make decisions regarding capital requirements.Integrys Energy Group plans to meet its capital requirements for the period 2011 through 2013 primarily through internally generated funds (net of forecasted dividend payments) and debt and equity financings.During 2011, approximately $900million of Integrys Energy Group's revolving credit facilities will mature.It is the intent of management to renew a substantial portion of the maturing credit facilities before the end of the second quarter of 2011.Integrys Energy Group plans to maintain current debt to equity ratios at appropriate levels to support current credit ratings and corporate growth.Management believes Integrys Energy Group has adequate financial flexibility and resources to meet its future needs. Under an existing shelf registration statement, Integrys Energy Group may issue debt, equity, certain types of hybrid securities, and other financial instruments.Specific terms and conditions of securities issued will be determined prior to the actual issuance of any specific security. Under an existing shelf registration statement, WPS may issue up to $250.0million of senior debt securities with amounts, prices, and terms to be determined at the time of future offerings.In December2008, WPS issued $125.0million of 6.375%, 7-year Senior Notes under this shelf registration statement. At December31, 2010, Integrys Energy Group and each of its subsidiaries were in compliance with all respective covenants related to outstanding short-term and long-term debt and expect to be in compliance with all such debt covenants for the foreseeable future. See Note11, "Short-Term Debt and Lines of Credit," for more information on Integrys Energy Group's credit facilities and other short-term credit agreements, including short-term debt covenants.See Note12, "Long-Term Debt," for more information on Integrys Energy Group's long-term debt and related covenants. Other Future Considerations Decoupling In certain jurisdictions, decoupling mechanisms have been implemented, which allow utilities to adjust rates going forward to recover or refund all or a portion of the differences between the actual and authorized margin per customer impact of variations in volumes.The mechanisms do not adjust for changes in volume resulting from changes in customer count.Decoupling for residential and small commercial and industrial sales was approved by the ICC on a four-year trial basis for PGL and NSG, effective March1, 2008.Interveners, including the Illinois Attorney General, oppose decoupling and have appealed the ICC's approval.PGL and NSG actively support the ICC's decision to approve decoupling.Included in their February 15, 2011 rate case filing, PGL and NSG requested that decoupling be approved on a permanent basis. The PSCW approved the implementation of decoupling on a four-year trial basis, effective January1, 2009, for WPS's natural gas and electric residential and small commercial sales.This decoupling mechanism includes an annual $14.0million cap for electric service and an annual $8.0million cap for natural gas service.Decoupling for UPPCO was approved for all customer groups by the MPSC, effective January1, 2010.The MPSC granted an order, effective January 1, 2010, approving a decoupling mechanism for MGU as a pilot program which adjusts for the impact on revenues of changes in weather-normalized use per customer for residential and small commercial customers, but does not adjust for weather-related usage. In Minnesota, MERC proposed a decoupling mechanism in its November30, 2010 general rate case filing.See Note24, "Regulatory Environment," for more information. -54- Impairment Testing Integrys Energy Group performs its required annual goodwill impairment tests each April 1.Interim impairment tests are performed between required annual testing dates when impairment indicators are present.Any annual or interim goodwill impairment test could result in the recognition of a goodwill impairment loss.See Note9, "Goodwill and Other Intangible Assets," for more information on goodwill balances for Integrys Energy Group's reporting units at December31, 2010.See "Critical Accounting Policies, Goodwill Impairment," for more information on the 2010 annual goodwill impairment test. Integrys Energy Group also performs regular asset impairment tests related to other long-lived assets, including the portfolio of merchant power plants owned and operated by Integrys Energy Services. See Note5, "Property, Plant, and Equipment," for more information on Integrys Energy Group's impairment losses recorded during 2010. Climate Change The EPA began regulating greenhouse gas emissions under the CAA in January 2011, by applying the BACT requirements associated with the New Source Review program to new and modified larger greenhouse gas emitters.Technology to remove and sequester greenhouse gas emissions is not commercially available at scale; hence, the EPA issued guidance that defines BACT in terms of improvements in energy efficiency as opposed to relying on pollution control equipment.In December2010, the EPA announced its intent to develop new source performance standards for greenhouse gas emissions for new and modified, as well as existing, electric utilitysteam generating units.The EPA plans to propose standards in 2011 and finalize standards in 2012.Efforts have been initiated to develop state and regional greenhouse gas programs, to create federal legislation to limit carbon dioxide emissions, and to create national or state renewable portfolio standards.Currently there is no applicable federal or state legislation pending that specifically addresses greenhouse gas emissions. A risk exists that such legislation or regulation will increase the cost of energy.However, Integrys Energy Group believes the capital expenditures being made at its generation units are appropriate under any reasonable mandatory greenhouse gas program and that future expenditures related to control of greenhouse gas emissions or renewable portfolio standards by its regulated electric utilities will be recoverable in rates. Integrys Energy Group will continue to monitor and manage potential risks and opportunities associated with future greenhouse gas legislative or regulatory actions. The majority of Integrys Energy Group's generation and distribution facilities are located in the upper Midwest region of the United States. The same is true for the majority of its customers' facilities.The physical risks posed by climate change for these areas are not expected to be significant at this time.Ongoing evaluations will be conducted as more information on the extent of such physical changes becomes available. Property Tax Assessment on Natural Gas Integrys Energy Group's natural gas retailers, including its five natural gas utilities, purchase storage services from pipeline companies on the pipelines' interstate natural gas storage and transmission systems.Once a shipper, such as the subsidiaries of Integrys Energy Group, delivers natural gas to the pipeline's system, that specific natural gas cannot be physically traced back to the shipper, and the physical location of that specific natural gas is not ascertainable. Some states tax natural gas as personal property and have recently sought to assess personal property tax obligations against natural gas quantities held as working natural gas in facilities located in their states. Because the pipeline does not have title to the working natural gas inventory in these facilities, the state imposes the tax on the shippers as of the assessment date, based on allocated quantities.Shippers that are being assessed a tax are actively protesting these property tax assessments.PGL and MERC are currently pursuing protests through litigation in Texas and Kansas, respectively. -55- Federal Health Care Reform In March 2010, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (HCR) were signed into law.HCR contains various provisions that will affect the cost of providing health care coverage to active and retired employees of Integrys Energy Group and their dependents. Although these provisions become effective at various times over the next 10years, some provisions that affect the cost of providing benefits to retirees were reflected in 2010. Most notably, there is a provision of HCR that, beginning in 2013, eliminates the tax deduction for employer-paid postretirement prescription drug charges to the extent those charges will be offset by the receipt of a federal Medicare Part D subsidy.As a result, Integrys Energy Group was required to eliminate a portion of its deferred tax asset related to postretirement benefits.The total amount of the deferred tax asset that was reduced for the loss of the deduction was $11.8million, of which $10.8million flowed through to net income as a component of income tax expense, and $1.0million was deferred for regulatory recovery at UPPCO.Integrys Energy Group is seeking recovery in rates for the income impacts of this tax law change related to regulated utility operations in the majority of its jurisdictions.If recovery in rates becomes probable, income tax expense would be reduced in that period, but at this time Integrys Energy Group is not able to predict how much will ultimately be recovered in rates. Other provisions of HCR include the elimination of certain annual and lifetime maximum benefits, broadening of plan eligibility requirements, elimination of pre-existing condition restrictions, an excise tax on high-cost health plans, changes to the Medicare PartD prescription drug program, and numerous other changes.Integrys Energy Group began participation in the Early Retiree Reinsurance Program that became effective on June1, 2010.Integrys Energy Group continues to assess the extent to which the provisions of the new law will affect its future health care and related employee benefit plan costs. Wisconsin Fuel Rules Assembly Bill (AB) 600 was signed into law on May18, 2010. AB 600 streamlines the current fuel rule administered by the PSCW.The current rule results in regulatory lag and hampers the ability of the PSCW to respond to rapid changes in fuel costs. AB 600 provides that the utility will defer any change in approved fuel costs in excess of a percentage set by the PSCW. The new rules will apply to WPS’s 2011 fuel costs. Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) The Dodd-Frank Act was signed into law in July2010.Although a few provisions were effective with the passing of the act, the majority of the rules to implement the provisions will be finalized and become effective over the 18 months following the signing of the act.Depending on the final rules, certain provisions of the Dodd-Frank Act relating to derivatives could increase capital and/or collateral requirements.Final rules for these provisions are expected in the second quarter of 2011.Integrys Energy Group is monitoring developments related to this act and their impacts on its future results of operations, cash flows, and financial position. Recent Tax Law Changes In January 2011, the Taxpayer Accountability and Budget Stabilization Act was enacted in Illinois. This act increases the corporate combined income tax rate from 7.3% to 9.5% retroactively to January 1, 2011. Rates decrease to 7.75% after 2014 and return to 7.3% after 2024. Integrys Energy Group and its subsidiaries will have to adjust deferred taxes to reflect the changes in the tax rate, effective in the first quarter of 2011.Due to the effects of regulation, and the timing of the February 2011 rate filings for PGL and NSG, Integrys Energy Group does not anticipate a material impact on income from this legislation. In December2010, President Obama signed into law The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010.This act includes tax incentives, such as an extension and increase of bonus depreciation, the extension of the research and experimentation credit, and the -56- extension of treasury grants in lieu of claiming the investment tax credit for certain renewable energy investments.In September 2010, President Obama signed into law the Small Business Jobs Act of 2010.This act includes tax incentives, such as an extension to bonus depreciation and changes to listed property, that affect Integrys Energy Group. Integrys Energy Group anticipates that these tax law changes will likely result in $140.0million to $240.0million of reduced cash payments for taxes during 2011 and 2012.These incentives may also have the effect of reducing utility rate base and, thus, future earnings relative to prior expectations.Integrys Energy Group is evaluating the most appropriate manner to deploy the additional cash,which may include, among other things,making incremental contributions to its various employee benefit plans or funding additional capital investments. Illinois Manufactured Gas Plant Legislation Senate Bill (SB) 3388 would require PGL and NSG either to enter into 30-year purchase contracts for manufactured gas produced from an Illinois coal and petroleum coke plant to be built on the south side of Chicago or to elect to file biennial rate proceedings before the ICC in 2011, 2013, and 2015. The stated mission of this coal to gas project is to use Illinois coal and petroleum coke to mass produce manufactured gas and sell its entire offput to the four largest Illinois natural gas utilities in equal amounts.Under certain assumptions, the Illinois Power Authority may allocate the offput based on therms sold by these utilities, but no utility would be required to take more than 42% of the total plant offput.SB 1927 is similar legislation for a manufactured gas project to be located in Jefferson County, Illinois. It would require PGL and NSG either to enter into 10-year purchase contracts, with the offput of the project allocated among the four largest Illinois natural gas utilities based on therms sold, or agree to biennial rate filings for 2011, 2013, and 2015. Both bills were passed by the General Assembly and were sent to the Governor for signature in January 2011.The Governor has 60 days to act. OFF BALANCE SHEET ARRANGEMENTS See Note16, "Guarantees,"for information regarding guarantees. CRITICAL ACCOUNTING POLICIES Integrys Energy Group has determined that the following accounting policies are critical to the understanding of its financial statements because their application requires significant judgment and reliance on estimations of matters that are inherently uncertain.Integrys Energy Group's management has discussed these critical accounting policies with the Audit Committee of the Board of Directors. Risk Management Activities Integrys Energy Group has entered into contracts that are accounted for as derivatives.All derivative contracts are recorded at fair value on the Consolidated Balance Sheets, unless they qualify for the normal purchases and sales exception, which provides that recognition of gains and losses in the consolidated financial statements is not required until the settlement of the contracts.Changes in fair value, except effective portions of derivative instruments designated as hedges or qualifying for regulatory deferral, generally affect net income (loss) attributed to common shareholders at each financial reporting date until the contracts are ultimately settled. At December31, 2010, those derivatives not designated as hedges were primarily commodity contracts used to manage price risk associated with natural gas and electricity purchase and sale activities.Cash flow hedge accounting treatment may be used when Integrys Energy Group enters into contracts to buy or sell a commodity at a fixed price for future delivery to protect future cash flows corresponding with anticipated physical sales or purchases.In addition, Integrys Energy Group uses cash flow hedge accounting to protect against changes in interest rates.Fair value hedge accounting may be used when Integrys Energy Group holds assets, liabilities, or firm commitments and enters into transactions that hedge the risk of changes in commodity prices or interest rates.To the extent that the hedging instrument is fully effective in offsetting the transaction being hedged, there is no impact on net income (loss) attributed to common shareholders prior to settlement of the hedge. -57- Integrys Energy Group has based its valuations on observable inputs whenever possible.However, at times, the valuation of certain derivative instruments requires the use of internally developed valuation techniques and/or significant unobservable inputs.These valuations require a significant amount of management judgment and are classified as Level 3 measurements.Of the total risk management assets on Integrys Energy Group's Consolidated Balance Sheets, $58.8million (18.0%) were classified as Level3 measurements.Of the total risk management liabilities, $38.1million (9.8%) were classified as Level3 measurements.Integrys Energy Group believes these valuations represent the fair values of these instruments as of the reporting date; however, the actual amounts realized upon settlement of these instruments could vary materially from the reported amounts due to movements in market prices and changes in the liquidity of certain markets. As a component of fair value determinations, Integrys Energy Group considers counterparty credit risk (including its own credit risk) and liquidity risk.The liquidity component of the fair value determination may be especially subjective when limited liquid market information is available.Changes in the underlying assumptions for the credit and liquidity risk components of fair value at December31, 2010, would have had the following effects: Change in Risk Components Effect on Fair Value of Net Risk Management Liabilities at December31, 2010 (Millions) 100% increase $6.0 decrease 50% decrease $3.0 increase These hypothetical changes in fair value would be included in current and long-term assets and liabilities from risk management activities on the Consolidated Balance Sheets and as part of nonregulated revenues on the Consolidated Statements of Income, unless the related contracts are designated as cash flow hedges, in which case potential changes would be included in Other Comprehensive Income – Cash Flow Hedges on the Consolidated Statements of Common Shareholders' Equity to the extent they are considered effective for offsetting future cash flows of the related hedged transactions. Goodwill Impairment Integrys Energy Group reviews goodwill for impairment as required by GAAP.Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a reporting unit.A reporting unit can be an operating segment, or one level below an operating segment, as defined by the Segment Reporting Topic of the FASB ASC.At Integrys Energy Group, goodwill has been assigned to each of the five reporting units that comprise the natural gas utility segment and also to the Integrys Energy Services segment.The carrying value of goodwill by reporting unit and reportable segment for the year ended December31, 2010 was: (Millions) Carrying Value of Goodwill WPS $ PGL NSG MERC MGU Total Natural Gas Utility Segment $ Integrys Energy Services Balance at December31, 2010 $ The goodwill for each of the reporting units is tested for impairment annually on April 1 or more frequently when events or circumstances warrant.The fair market value of each reporting unit is estimated using certain key assumptions that require significant judgment.This judgment includes developing cash flow -58- projections (including the selection of appropriate returns on equity, long-term growth rates, and capital expenditure levels), selecting appropriate discount rates, and identifying relevant market comparables. 2010 Impairment Test Integrys Energy Group completed its annual goodwill impairment tests for all of its reporting units that carry a goodwill balance as of April1, 2010.The estimated fair value for the PGL, NSG, MERC, and MGU reporting units was determined by using an equal weighting of the income approach and the market approach methodologies. The income approach was based on discounted cash flows which were derived from internal forecasts and economic expectations.Key assumptions used to determine fair value under the income approach included the cash flow period, terminal values based on a terminal growth rate, and the discount rate.The discount rate represents the estimated cost of debt and equity financing weighted by the percentage of debt and equity in a company's target capital structure.The discount rates used in the income approach for PGL, NSG, MERC, and MGU ranged from 6.75% to 7.0%.The discount rate used for Integrys Energy Services was 10.2%.The terminal growth rates used in the income approach ranged from 2% to 3%. The market approach for PGL, NSG, MERC, and MGU utilized the guideline company method, which calculates valuation multiples based on operating and valuation metrics from publicly traded guideline companies in the regulated natural gas distribution industry.Multiples derived from the guideline companies provided an indication of how much a knowledgeable investor in the marketplace would be willing to pay for an investment in a similar company.These multiples were then applied to the appropriate operating metric for PGL, NSG, MERC, and MGU to determine indications of fair value. No impairment was recorded in 2010 as a result of these tests.However, the fair value calculated in the first step of the test for MGU approximated the carrying value of this reporting unit.Therefore, any deterioration of the market-related factors used in the impairment analysis could potentially result in a future impairment loss for all or a portion of the $34.5million of goodwill recorded at MGU. The fair value of the WPS natural gas utility reporting unit currently exceeds the carrying amount by a significant amount, such that Integrys Energy Group believes WPS is unlikely to fail step one of the goodwill impairment test in the foreseeable future. Receivables The regulated natural gas and electric utilities and Integrys Energy Services accrue estimated amounts of revenues for services rendered but not yet billed. Estimated unbilled revenues are calculated using a variety of factors based on customer class or contracted rates.At December31, 2010 and 2009, Integrys Energy Group's unbilled revenues were $339.1million and $337.0million, respectively.Any difference between actual revenues and the estimates are recorded in revenue in the next period.Differences historically have not been significant. Pension and Other Postretirement Benefits The costs of providing non-contributory defined benefit pension benefits and other postretirement benefits, described in Note17, "Employee Benefit Plans," are dependent upon numerous factors resulting from actual plan experience and assumptions regarding future experience. Pension and other postretirement benefit costs are impacted by actual employee demographics (including age, compensation levels, and employment periods), the level of contributions made to the plans, and earnings on plan assets.Pension and other postretirement benefit costs may be significantly affected by changes in key actuarial assumptions, including anticipated rates of return on plan assets, discount rates, and expected health care cost trends.Changes made to the plan provisions may also impact current and future pension and other postretirement benefit costs. -59- Integrys Energy Group's pension and other postretirement benefit plan assets are primarily made up of equity and fixed income investments.Fluctuations in actual equity and fixed income market returns, as well as changes in general interest rates, may result in increased or decreased benefit costs in future periods.Management believes that such changes in costs would be recovered at the regulated segments through the ratemaking process. The following table shows how a given change in certain actuarial assumptions would impact the projected benefit obligation and the reported net periodic pension cost.Each factor below reflects an evaluation of the change based on a change in that assumption only. Actuarial Assumption (Millions, except percentages) Percentage-Point Change in Assumption Impact on Projected Benefit Obligation Impact on 2010 Pension Cost Discount rate ) $ $ Discount rate ) ) Rate of return on plan assets ) N/A Rate of return on plan assets N/A ) The following table shows how a given change in certain actuarial assumptions would impact the accumulated other postretirement benefit obligation and the reported net periodic other postretirement benefit cost.Each factor below reflects an evaluation of the change based on a change in that assumption only. Actuarial Assumption (Millions, except percentages) Percentage-Point Change in Assumption Impact on Postretirement Benefit Obligation Impact on 2010 Postretirement Benefit Cost Discount rate ) $ $ Discount rate ) ) Health care cost trend rate ) ) ) Health care cost trend rate Rate of return on plan assets ) N/A Rate of return on plan assets N/A ) The discount rates are selected based on hypothetical bond portfolios consisting of non-callable (or callable with make-whole provisions), non-collateralized, high-quality corporate bonds with maturities between 0 and 30 years.The bonds are generally rated "Aa" with a minimum amount outstanding of $50million.From the hypothetical bond portfolios, a single rate is determined that equates the market value of the bonds purchased to the discounted value of the plans' expected future benefit payments. Integrys Energy Group establishes its expected return on asset assumption based on consideration of historical and projected asset class returns, as well as the target allocations of the benefit trust portfolios.The assumed long-term rate of return was 8.5% in 2010, 2009, and 2008.For 2010, 2009, and 2008, the actual rates of return on pension plan assets, net of fees, were 13.0%, 22.0%, and (25.9)%, respectively. The determination of expected return on qualified plan assets is based on a market-related valuation of assets, which reduces year-to-year volatility.Cumulative gains and losses in excess of 10% of the greater of the pension or other postretirement benefit obligation or market-related value are amortized over the average remaining future service to expected retirement ages.Changes in fair value are recognized over the subsequent five years for plans sponsored by WPS, while differences between actual investment returns and the expected return on plan assets are recognized over a five-year period for pension plans sponsored by IBS and PEC.Because of this method, the future value of assets will be impacted as previously deferred gains or losses are included in market-related value. In selecting assumed health care cost trend rates, past performance and forecasts of health care costs are considered.For more information on health care cost trend rates and a table showing future -60- payments that Integrys Energy Group expects to make for pension and other postretirement benefits, see Note17, "Employee Benefit Plans." Regulatory Accounting The electric and natural gas utility segments of Integrys Energy Group follow the guidance under the Regulated Operations Topic of the FASB ASC, and the financial statements reflect the effects of the ratemaking principles followed by the various jurisdictions regulating these segments.Certain items that would otherwise be immediately recognized as revenues and expenses are deferred as regulatory assets and regulatory liabilities for future recovery or refund to customers, as authorized by Integrys Energy Group's regulators.Future recovery of regulatory assets is not assured, and is generally subject to review by regulators in rate proceedings for matters such as prudence and reasonableness.Management regularly assesses whether these regulatory assets and liabilities are probable of future recovery or refund by considering factors such as changes in the regulatory environment, earnings at the electric and natural gas utility segments, and the status of any pending or potential deregulation legislation.Once approved, the regulatory assets and liabilities are amortized into income over the rate recovery period.If recovery or refund of costs is not approved or is no longer deemed probable, these regulatory assets or liabilities are recognized in current period income. The application of the Regulated Operations Topic of the FASB ASC would be discontinued if all or a separable portion of Integrys Energy Group's electric and natural gas utility segment's operations would no longer meet the criteria for application.Assets and liabilities recognized solely due to the actions of rate regulation would no longer be recognized on the balance sheet, but rather classified as an extraordinary item in income for the period in which the discontinuation occurred.A write-off of all of Integrys Energy Group's regulatory assets and regulatory liabilities at December31, 2010, would result in a 16.4% decrease in total assets and a 5.7% decrease in total liabilities.The two largest regulatory assets at December31, 2010, related to environmental remediation costs and unrecognized pension and other postretirement benefit costs.A write-off of the regulatory asset related to environmental remediation costs at December31, 2010, would result in a 6.7% decrease in total assets.A write-off of the unrecognized pension and other postretirement benefit related regulatory asset at December31, 2010, would result in a 5.5% decrease in total assets.See Note7, "Regulatory Assets and Liabilities," for more information. Tax Provision Integrys Energy Group is required to estimate income taxes for each of the jurisdictions in which it operates as part of the process of preparing Integrys Energy Group's consolidated financial statements.This process involves estimating actual current tax liabilities together with assessing temporary differences resulting from differing treatment of items, such as depreciation, for tax and accounting purposes.These differences result in deferred tax assets and liabilities, which are included within Integrys Energy Group's Consolidated Balance Sheets.Integrys Energy Group must also assess the likelihood that its deferred tax assets will be recovered through future taxable income.To the extent Integrys Energy Group believes that recovery is not likely, it must establish a valuation allowance, which is offset by an adjustment to the provision for income taxes in the Consolidated Statements of Income. Uncertainty associated with the application of tax statutes and regulations and the outcomes of tax audits and appeals requires that judgments and estimates be made in the accrual process and in the calculation of effective tax rates.Only income tax benefits that meet the "more likely than not" recognition threshold may be recognized or continue to be recognized.Changes in the unrecognized tax benefits are estimated based on an evaluation of the degree of uncertainty, the nature of an event that could cause a change, and an estimate of the range of reasonably possible changes. Significant management judgment is required in determining Integrys Energy Group's provision for income taxes, deferred tax assets and liabilities, the liability for unrecognized tax benefits, and any valuation allowance recorded against deferred tax assets.The assumptions involved are supported by historical data, reasonable projections, and technical interpretations of applicable tax laws and regulations -61- across multiple taxing jurisdictions.Significant changes in these assumptions could have a material impact on Integrys Energy Group's financial condition and results of operations.See Note1(p), "Summary of Significant Accounting Policies-Income Taxes," and Note14, "Income Taxes," for a discussion of accounting for income taxes. IMPACT OF INFLATION Integrys Energy Group's financial statements are prepared in accordance with GAAP.The statements provide a reasonable, objective, and quantifiable statement of financial results, but generally do not evaluate the impact of inflation.For Integrys Energy Group's regulated operations, to the extent it is not recovering the effects of inflation, it will file rate cases as necessary in the various jurisdictions in which it operates.Integrys Energy Group's nonregulated businesses include inflation in forecasted costs. -62- ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK Market Risks and Other Significant Risks Integrys Energy Group has potential market risk exposure related to commodity price risk (including regulatory recovery risk), interest rate risk, and equity return and principal preservation risk.Integrys Energy Group is also exposed to other significant risks due to the nature of its subsidiaries' businesses and the environment in which it operates.Integrys Energy Group has risk management policies in place to monitor and assist in controlling these risks and may use derivative and other instruments to manage some of these exposures, as further described below. Commodity Price Risk and Regulatory Recovery Risk Utilities The electric utilities of Integrys Energy Group purchase coal, natural gas, and fuel oil for use in power generation.They also buy power from the MISO market at a price that is often reflective of the underlying cost of natural gas used in power generation.Prudent fuel and purchased power costs are recovered from customers under one-for-one recovery mechanisms by UPPCO, and by the wholesale electric operations and Michigan retail electric operations of WPS.The costs of natural gas used by the natural gas utilities are also generally recovered from customers under one-for-one recovery mechanisms.These recovery mechanisms greatly reduce commodity price risk for the utilities. WPS's Wisconsin retail electric operations do not have a one-for-one recovery mechanism for price fluctuations.Instead, a "fuel window" mechanism partially mitigates the year-to-year price risk.See Note1(f), "Summary of Significant Accounting Policies – Revenue and Customer Receivables," for more information. To manage commodity price risk, the regulated utilities enter into contracts of various durations for the purchase and/or sale of natural gas, fuel for electric generation, and electricity.In addition, the electric operations of WPS and UPPCO, and the natural gas operations of WPS, PGL, NSG, and MERC employ risk management techniques, which include the use of derivative instruments such as swaps, futures, and options. Integrys Energy Services Integrys Energy Services seeks to reduce market price risk from its generation and energy supply portfolios through the use of various financial and physical instruments.Additionally, Integrys Energy Services uses volume limits and stop loss limits to limit its exposure to commodity price movements. To measure commodity price risk exposure, Integrys Energy Group employs a number of controls and processes, including a value-at-risk (VaR) analysis of its exposures.Integrys Energy Services' VaR calculation is utilized to quantify exposure to market risk associated with its open commodity positions (primarily natural gas and power positions).The VaR calculation excludes the positions created by owning energy assets and associated coal, sulfur dioxide emission allowances, renewable energy credits, and other ancillary fuels.Additionally, financial transmission rights, certain electric ancillary services, and certain portions of long-dated natural gas storage and transportation contracts are also excluded from the VaR calculation.The capped downside nature of the risks and duration of these positions would result in a VaR that would not be representative of the actual exposure.Therefore, Integrys Energy Services evaluates the exposures for these types of contracts by assessing the maximum potential loss of the positions, which is either the cost of the physical asset or the fixed demand charges for the contract. VaR is a probabilistic approach to quantifying the exposure to market risk.The VaR amount represents an estimate of the potential change in fair value that could occur from changes in market factors, within a -63- given confidence level, if an instrument or portfolio is held for a specified time period.In addition to VaR, Integrys Energy Services employs other risk measurements including mark-to-market valuations, stress testing, and scenario-based testing.In conjunction with the VaR analysis, these other risk measurements provide the risk management analysis for Integrys Energy Services' risk exposure. VaR is not necessarily indicative of actual results that may occur.VaR has a number of limitations that are important to consider when evaluating the calculation results.Most importantly, VaR does not represent the maximum potential loss of the portfolio.Price movements outside of the relevant confidence levels can and do occur and may result in losses exceeding the reported VaR.Large short-term price moves can be caused by catastrophic weather events or other drivers of short-term supply and demand disruptions.Also, the holding period may not always be an adequate assessment of the timeframe to close out positions.Short-term reductions in market liquidity could cause Integrys Energy Services to hold positions open longer than anticipated, resulting in greater than predicted losses.Additionally, there are other risks not captured by the VaR metric including, but not limited to, the risk of customer and vendor nonperformance and the risks associated with the liquidity in the markets in which Integrys Energy Services transacts. Customer and vendor nonperformance risk could result in bad debt losses, realized and unrealized losses on commodity contracts, or increased supply costs in the event that contractual obligations of counterpartiesare not met. Market liquidity risk refers to the risk that Integrys Energy Services will not be able to efficiently enter or exit commodity positions. Integrys Energy Services' VaR is calculated using non-discounted positions with a delta-normal approximation based on a one-day holding period and a 95% confidence level, as well as a ten-day holding period and a 99% confidence level.The delta-normal approximation is based on the assumption that changes in the value of the portfolio over short time periods, such as one day or ten days, are normally distributed.Integrys Energy Services' VaR calculation includes financial and physical commodity instruments, such as forwards, futures, swaps, and options, as well as natural gas inventory, natural gas storage, and transportation contracts, to the extent such positions are significant, but excludes the positions mentioned above. The VaR for Integrys Energy Services' portfolio at a 95% confidence level and a one-day holding period is presented in the following table: (Millions) As of December31 $ $ Average for 12 months ended December31 High for 12 months ended December31 Low for 12 months ended December31 The VaR for Integrys Energy Services' portfolio at a 99% confidence level and a ten-day holding period is presented in the following table: (Millions) As of December31 $ $ Average for 12 months ended December31 High for 12 months ended December31 Low for 12 months ended December31 The average, high, and low amounts were computed using the VaR amounts at each of the four quarter ends. The year-over-year decrease in VaR was driven primarily by reduced business size, as a result of Integrys Energy Services' strategy change. -64- Interest Rate Risk Integrys Energy Group is exposed to interest rate risk resulting from its variable rate long-term debt and short-term borrowings.Exposure to interest rate risk is managed by limiting the amount of variable rate obligations and continually monitoring the effects of market changes on interest rates.Integrys Energy Group enters into long-term fixed rate debt when it is advantageous to do so.Integrys Energy Group may also enter into derivative financial instruments, such as swaps, to mitigate interest rate exposure. Due to decreases in short-term borrowings in 2010, Integrys Energy Group has decreased its exposure to variable interest rates.Based on the variable rate debt of Integrys Energy Group outstanding at December31, 2010, a hypothetical increase in market interest rates of 100 basis points would have increased annual interest expense by $1.4million.Comparatively, based on the variable rate debt outstanding at December31, 2009, an increase in interest rates of 100basis points would have increased annual interest expense by $3.5million.This sensitivity analysis was performed assuming a constant level of variable rate debt during the period and an immediate increase in interest rates, with no other changes for the remainder of the period. Equity Return and Principal Preservation Risk Integrys Energy Group currently funds liabilities related to employee benefits through various external trust funds.The trust funds are managed by numerous investment managers and hold investments primarily in debt and equity securities.Changes in the market value ofthese investments can have an impact on the future expenses related to these liabilities.Declines in the equity markets or declines in interest rates may result in increased future costs for the plans and require contributions into the plans.Integrys Energy Group monitors the trust fund portfolio by benchmarking the performance of the investments against certain security indices.Most of the employee benefit costs relate to Integrys Energy Group's regulated utilities.As such, the majority of these costs are recovered in customers' rates, mitigating most of the equity return and principal preservation risk on these exposures.Also, the likelihood of an increase in the employee benefit obligations, which the investments must fund, has been partially mitigated as a result of certain employee groups no longer being eligible to participate in, or accumulate benefits in, certain pension and other postretirement benefit plans.Specifically, effective January 1, 2008, the defined benefit pension plans were closed to all Integrys Energy Group non-union new hires.Effective May1, 2008, and July1, 2008, the defined benefit pension plans were closed to new union hires at PGL and NSG, respectively.Effective April19, 2009, and December18, 2009, the defined benefit pension plans were closed to new union hires at UPPCO and WPS, respectively.Effective January15,2010, the defined benefit pension plans were closed to new Local 12295 union hires at MGU. -65- ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA A.MANAGEMENT REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Integrys Energy Group and its subsidiaries is responsible for establishing and maintaining adequate internal control over financial reporting.Integrys Energy Group's control systems were designed to provide reasonable assurance to Integrys Energy Group's management and Board of Directors regarding the preparation and fair presentation of published financial statements. All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Integrys Energy Group's management assessed the effectiveness of its internal control over financial reporting as of December31,2010.In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control – Integrated Framework.Based on this assessment, management believes that, as of December31,2010, Integrys Energy Group's internal control over financial reporting is effective. Integrys Energy Group, Inc.'s independent registered public accounting firm has issued an audit report on the effectiveness of Integrys Energy Group's internal control over financial reporting. -66- B.REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Integrys Energy Group, Inc.: We have audited the internal control over financial reporting of Integrys Energy Group, Inc. and subsidiaries (the "Company") as of December31,2010, based on criteria established in Internal Control –Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December31,2010, based on the criteria established in Internal Control –Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. -67- We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements and financial statement schedules as of and for the year ended December31,2010 of the Company and our report dated February 23, 2011 expressed an unqualified opinion on those financial statements and financial statement schedules. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin February 23, 2011 -68- C.CONSOLIDATED STATEMENTS OF INCOME Year Ended December 31 (Millions, except per share data) Utility revenues $ $ $ Nonregulated revenues Total revenues Utility cost of fuel, natural gas, and purchased power Nonregulated cost of fuel, natural gas, and purchased power Operating and maintenance expense Impairment losses on property, plant, and equipment Net loss on Integrys Energy Services' dispositions related to strategy change - Restructuring expense - Goodwill impairment loss - Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) ) ) Other expense ) ) ) Income before taxes Provision for income taxes Net income (loss) from continuing operations ) Discontinued operations, net of tax Net income (loss) ) Preferred stock dividends of subsidiary ) ) ) Noncontrolling interest in subsidiaries Net income (loss) attributed to common shareholders $ $ ) $ Average shares of common stock Basic Diluted Earnings (loss) per common share (basic) Net income (loss) from continuing operations $ $ ) $ Discontinued operations, net of tax - Earnings (loss) per common share (basic) $ $ ) $ Earnings (loss) per common share (diluted) Net income (loss) from continuing operations $ $ ) $ Discontinued operations, net of tax - Earnings (loss) per common share (diluted) $ $ ) $ The accompanying notes to the consolidated financial statements are an integral part of these statements. -69- D.CONSOLIDATED BALANCE SHEETS At December 31 (Millions) Assets Cash and cash equivalents $ $ Collateral on deposit Accounts receivable and accrued unbilled revenues, net of reserves of $41.9 and $57.5, respectively Inventories Assets from risk management activities Regulatory assets Deferred income taxes Assets held for sale - Prepaid federal income tax Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $2,900.2 and $2,846.9, respectively Regulatory assets Assets from risk management activities Goodwill Other long-term assets Total assets $ $ Liabilities and Equity Short-term debt $ $ Current portion of long-term debt Accounts payable Liabilities from risk management activities Accrued taxes Regulatory liabilities Liabilities held for sale - Other current liabilities Current liabilities Long-term debt Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental remediation liabilities Pension and other postretirement benefit obligations Liabilities from risk management activities Asset retirement obligations Other long-term liabilities Long-term liabilities Commitments and contingencies Common stock - $1 par value; 200,000,000 shares authorized; 77,781,685 shares issued; 77,350,079 shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Shares in deferred compensation trust ) ) Total common shareholders' equity Preferred stock of subsidiary - $100 par value; 1,000,000 shares authorized; 511,882 shares issued; 510,495 shares outstanding Noncontrolling interest in subsidiaries ) Total liabilities and equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. -70- E.CONSOLIDATED STATEMENTS OF EQUITY Integrys Energy Group Common Shareholders' Equity Deferred Accumulated Total Compensation Additional Other Common Preferred Trust and Common Paid In Retained Comprehensive Shareholders' Stock of Noncontrolling Total (Millions) Treasury Stock Stock Capital Earnings Income (Loss) Equity Subsidiary Interest Equity Balance at December 31, 2007 $ ) $ ) $ $ $
